

Exhibit 10.1




TERM LOAN AGREEMENT
Dated as of February 10, 2020
by and among
PIEDMONT OPERATING PARTNERSHIP, LP,
as Borrower,


PIEDMONT OFFICE REALTY TRUST, INC.,
as Parent,


SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arranger
and Book Manager,


TRUIST BANK,
as Administrative Agent,


and
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,
as Lenders

















--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I. DEFINITIONS
1
Section 1.1. Definitions.
1
Section 1.2. General; References to Times.
24
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
25
ARTICLE II. CREDIT FACILITY
25
Section 2.1. Term Loans.
25
Section 2.2. Rates and Payment of Interest on Loans.
26
Section 2.3. Number of Interest Periods.
27
Section 2.4. Repayment of Loans.
27
Section 2.5. Prepayments.
27
Section 2.6. Continuation.
28
Section 2.7. Conversion.
28
Section 2.8. Notes.
28
Section 2.9. [Reserved].
29
Section 2.10. Termination or Reduction of Commitments.
29
Section 2.11. Extension of Termination Date.
30
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
30
Section 3.1. Payments.
30
Section 3.2. Pro Rata Treatment.
31
Section 3.3. Sharing of Payments, Etc.
31
Section 3.4. Several Obligations.
32
Section 3.5. Minimum Amounts.
32
Section 3.6. Fees.
32
Section 3.7. Computations.
32
Section 3.8. Usury.
32
Section 3.9. Agreement Regarding Interest and Charges.
32
Section 3.10. Statements of Account.
33
Section 3.11. [Reserved].
33
Section 3.12. Taxes.
33
ARTICLE IV. YIELD PROTECTION, ETC.
36
Section 4.1. Additional Costs; Capital Adequacy
36
Section 4.2. Alternate Rate of Interest.
37
Section 4.3. Illegality.
38
Section 4.4. Compensation.
38
Section 4.5. Affected Lenders.
39
Section 4.6. Treatment of Affected Loans.
40
Section 4.7. Change of Lending Office.
40
ARTICLE V. CONDITIONS PRECEDENT
40
Section 5.1. Initial Conditions Precedent.
40
Section 5.2. Additional Conditions Precedent.
43

-1-



--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
43
Section 6.1. Representations and Warranties.
43
Section 6.2. Survival of Representations and Warranties, Etc.
49
ARTICLE VII. AFFIRMATIVE COVENANTS
49
Section 7.1. Preservation of Existence and Similar Matters.
49
Section 7.2. Compliance with Applicable Law.
49
Section 7.3. Maintenance of Property.
49
Section 7.4. Conduct of Business.
50
Section 7.5. Insurance.
50
Section 7.6. Payment of Taxes and Claims.
50
Section 7.7. Visits and Inspections.
50
Section 7.8. Use of Proceeds.
50
Section 7.9. Environmental Matters.
51
Section 7.10. Books and Records.
51
Section 7.11. Further Assurances.
51
Section 7.12. New Subsidiaries/Guarantors.
52
Section 7.13. REIT Status.
52
Section 7.14. Exchange Listing.
52
ARTICLE VIII. INFORMATION
52
Section 8.1. Quarterly Financial Statements.
52
Section 8.2. Year-End Statements.
53
Section 8.3. Compliance Certificate; Other Reports.
53
Section 8.4. Other Information.
53
Section 8.5. Electronic Delivery of Certain Information.
55
Section 8.6. Public/Private Information.
57
ARTICLE IX. NEGATIVE COVENANTS
57
Section 9.1. Financial Covenants
57
Section 9.2. Restricted Payments.
58
Section 9.3. Indebtedness.
58
Section 9.4. [Reserved].
58
Section 9.5. Investments Generally.
58
Section 9.6. Liens; Negative Pledges; Other Matters.
59
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
59
Section 9.8. Fiscal Year.
61
Section 9.9. Modifications of Organizational Documents.
61
Section 9.10. Transactions with Affiliates.
61
Section 9.11. ERISA Exemptions.
61
ARTICLE X. DEFAULT
61
Section 10.1. Events of Default.
61
Section 10.2. Remedies Upon Event of Default.
64

-2-



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section 10.3. Allocation of Proceeds.
65
Section 10.4. Performance by Agent.
66
Section 10.5. Rights Cumulative.
66
ARTICLE XI. THE AGENT
66
Section 11.1. Authorization and Action.
66
Section 11.2. Agent’s Reliance, Etc.
67
Section 11.3. Notice of Defaults.
68
Section 11.4. Truist Bank as Lender.
68
Section 11.5. [Reserved].
68
Section 11.6. Lender Credit Decision, Etc.
68
Section 11.7. Indemnification of Agent.
69
Section 11.8. Successor Agent.
70
Section 11.9. Titled Agents.
70
Section 11.10. Certain ERISA Matters.
71
ARTICLE XII. MISCELLANEOUS
72
Section 12.1. Notices.
72
Section 12.2. Expenses.
73
Section 12.3. Setoff.
74
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
74
Section 12.5. Successors and Assigns.
75
Section 12.6. Amendments.
78
Section 12.7. No Fiduciary Duty, Etc.
80
Section 12.8. Confidentiality.
80
Section 12.9. Indemnification.
82
Section 12.10. Termination; Survival.
84
Section 12.11. Severability of Provisions.
84
Section 12.12. GOVERNING LAW.
84
Section 12.13. Patriot Act.
84
Section 12.14. Counterparts; Electronic Execution.
84
Section 12.15. Obligations with Respect to Loan Parties.
85
Section 12.16. Limitation of Liability.
85
Section 12.17. Entire Agreement.
86
Section 12.18. Construction.
86
Section 12.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
86



-3-



--------------------------------------------------------------------------------



TABLE OF CONTENTS


SCHEDULE I  Commitments
SCHEDULE EP Excluded Properties
SCHEDULE 1.1(A) List of Loan Parties
SCHEDULE 6.1(b) Ownership Structure - Subsidiaries and Unconsolidated Affiliates
SCHEDULE 6.1(f) Title to Properties; Liens
SCHEDULE 6.1(g) Indebtedness and Guaranties
SCHEDULE 6.1(h) Litigation
SCHEDULE 6.1(x) Unencumbered Assets
EXHIBIT A  Form of Assignment and Assumption
EXHIBIT B  Form of Notice of Borrowing
EXHIBIT C  Form of Notice of Continuation
EXHIBIT D  Form of Notice of Conversion
EXHIBIT E  Form of Note
EXHIBIT F-1  Form of U.S. Tax Compliance Certificate
EXHIBIT F-2  Form of U.S. Tax Compliance Certificate
EXHIBIT F-3  Form of U.S. Tax Compliance Certificate
EXHIBIT F-4  Form of U.S. Tax Compliance Certificate
EXHIBIT G  Form of Compliance Certificate
EXHIBIT H  Form of Facility Guaranty



-4-



--------------------------------------------------------------------------------



THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of February 10, 2020 by and
among PIEDMONT OPERATING PARTNERSHIP, LP, a limited partnership formed under the
laws of the State of Delaware (the “Borrower”), PIEDMONT OFFICE REALTY TRUST,
INC., a corporation formed under the laws of the State of Maryland (the
“Parent”), SUNTRUST ROBINSON HUMPHREY, INC., as Lead Arranger and Book Manager
(“Lead Arranger” and “Book Manager”), TRUIST BANK, as Administrative Agent (the
“Agent”), and each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5(b).
WHEREAS, the Borrower has requested that the Agent and the Lenders agree to make
a delayed-draw term loan facility available in the aggregate principal amount of
$150,000,000;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
ARTICLE I. DEFINITIONS
Section 1.1 Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Facility Guaranty.
“Acquisition Property” means a Property that has been owned (or ground leased)
for fewer than eight (8) complete fiscal quarters.
“Additional Costs” has the meaning given that term in Section 4.1.
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent for
such period, plus, (b) without duplication, the Parent’s Share of EBITDA of its
Consolidated Subsidiaries and Unconsolidated Affiliates minus (c) Capital
Reserves.
“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.
“Administrative Details Form” means an administrative questionnaire completed by
each Lender and delivered to the Agent in a form supplied by the Agent to the
Lenders from time to time.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
-1-



--------------------------------------------------------------------------------



“Agent” means Truist Bank, as administrative agent for the Lenders under the
terms of this Agreement, and any of its successors.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery, money-laundering or corruption.
“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means the percentage per annum determined, at any time,
based on the Credit Rating of the Parent or the Credit Rating of the Borrower,
whichever is higher, in accordance with the levels in the table set forth below
(each a “Level”). Any change in the Credit Rating of the Parent or the Borrower
which would cause it to move to a different Level in such table shall effect a
change in the Applicable Margin on the Business Day on which such change occurs.
During any period that either the Parent or the Borrower has received Credit
Ratings that are not equivalent, the Credit Rating of such Person shall be
determined by the higher of such two Credit Ratings. During any period for which
either the Parent or the Borrower has received a Credit Rating from only one
Rating Agency, then the Credit Rating of such Person shall be determined based
on such Credit Rating. During any period for which neither the Parent nor the
Borrower has a Credit Rating from either Rating Agency, the Applicable Margin
shall be determined based on Level 5. As of the Agreement Date and thereafter
until changed as provided above, the Applicable Margin is determined based on
Level 3.

LevelCredit Rating
(S&P/Moody’s)Applicable Margin for
LIBOR LoansApplicable Margin for
Base Rate Loans1A-/A3 or
higher0.85%0.00%2BBB+/Baal0.90%0.00%3BBB/Baa20.95%0.00%4BBB-/Baa31.25%0.25%5<
BBB-/Baa31.65%0.65%

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5), and accepted by the Agent, substantially in the form
of Exhibit A or any other form (including electronic records generated by use of
an electronic platform) approved by the Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the
-2-



--------------------------------------------------------------------------------



implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the LIBOR determined on a daily basis for an interest
period of one (1) month, plus one percent (1.00%) per annum, so long as a daily
LIBOR is offered, ascertainable and not unlawful and subject to Section 2.9. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
LIBOR rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBOR rate, respectively. For
the avoidance of doubt, if the Base Rate as so determined would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and assigns,
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Parent and the Parent’s
Share of all Properties of all Consolidated Subsidiaries and Unconsolidated
Affiliates.
“Capitalization Rate” means (i) six and one-quarter percent (6.25%) for CBD or
Urban Infill Properties and (ii) seven and one-quarter percent (7.25%) for all
other Properties.
“Capitalized Lease Obligation” means an obligation as lessee under a lease that
is required to be capitalized for financial reporting purposes in accordance
with GAAP. The amount of a Capitalized
-3-



--------------------------------------------------------------------------------



Lease Obligation is the capitalized amount of such obligation as would be
required to be reflected on a balance sheet of the applicable Person prepared in
accordance with GAAP as of the applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
“CBD or Urban Infill Property” means, (a) any Property listed on Schedule 6.1(x)
and identified as a CBD or Urban Infill Property, (b) any improved Property
which is located in Manhattan in New York, New York, the Back Bay, Financial
District and Cambridge areas of Boston, Massachusetts, San Francisco,
California, Los Angeles, California, or Washington, D.C., or (c) any other
improved Property which is located in markets with characteristics similar to
those identified in clause (a) or (b) and is designated by the Agent and the
Borrower as a CBD or Urban Infill Property from time to time.
“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1, in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment”, or as set
forth in the applicable Assignment and Assumption, as the same may be reduced
from time to time pursuant to Section 2.10 or adjusted to reflect any
assignments to or by such Lender effected in accordance with Section 12.5.
“Commitment Percentage” means, with respect to any Lender, as applicable, a
fraction (expressed as a percentage), the numerator of which shall be the amount
of such Lender’s Commitment and the denominator of which shall be the aggregate
amount of all of the Lenders’ Commitments; provided, that, in the event that the
Commitments have expired or been terminated pursuant to the terms of this
Agreement, “Commitment Percentage” shall mean, with respect to any Lender, as
applicable, a fraction (expressed as a percentage), the numerator of which shall
be the outstanding principal amount of such Lender’s Loans and the denominator
of which shall be the aggregate outstanding principal amount of all of the
Lenders’ Loans.
“Commitment Period” means the period from the Effective Date to the earlier to
occur of (a) the date on which Loans have been made in an amount equal to the
total Commitments, and (b) August 10, 2020.
“Communications” has the meaning given to that term in Section 8.5(d).
-4-



--------------------------------------------------------------------------------



“Compliance Certificate” has the meaning given that term in Section 8.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Subsidiary” means, with respect to a Person as of any date, any
other Person which is consolidated with such Person in accordance with GAAP as
of such date.
“Construction” means cash expenditures for land and improvements (including
indirect costs internally allocated and development costs) on all Properties
that are under development or are scheduled to commence development within
twelve months as such expenditures are reasonably determined by the Borrower in
good faith.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, and (c) the Conversion of a Base
Rate Loan into a LIBOR Loan.
“Credit Party” means the Agent (as administrative agent) or any Lender.
“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans.
“Credit Rating” means the rating assigned by a Rating Agency to a Person as a
corporate issuer.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Delayed Loan Borrowing” has the meaning given that term in Section 2.1(a).
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any
-5-



--------------------------------------------------------------------------------



International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Agent or any Lender).
“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of at least 80%, or on which the improvements (other
than tenant improvements on unoccupied space) related to the development have
not been completed. A Development Property on which all improvements (other than
tenant improvements on unoccupied space) related to the development of such
Property have been completed for at least eight (8) complete fiscal quarters
shall cease to constitute a Development Property notwithstanding the fact that
such Property has not achieved an Occupancy Rate of at least 80%.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for any period net income (loss) of
such Person for such period, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense; and (iv)
extraordinary or non-recurring gains and losses (including but not limited to
and without limitation, gains/losses from early extinguishment of debt,
impairment charges, and acquisition costs). EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB Accounting Standards Codification
805.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Requisite Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender which
Affiliate is a Qualified Institution, (c) an Approved Fund which is a Qualified
Institution, and (d) any other Person (other than a natural person) approved by
(i) the Agent and (ii) unless a Default or Event of Default shall
-6-



--------------------------------------------------------------------------------



exist, the Borrower (each such approval not to be unreasonably withheld or
delayed, and the Borrower shall be deemed to have approved such Person unless it
shall object by written notice to the Agent within ten (10) Business Days after
having received written notice thereof); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as an office or industrial
property; (b) the Property is owned, or leased under a Ground Lease, entirely by
the Borrower and/or a Subsidiary of the Borrower and/or a Partially-Owned
Entity; (c) neither such Property, nor any interest of the Borrower, any
Subsidiary and/or any Partially-Owned Entity therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (f) of
the definition of Permitted Liens) or a Negative Pledge; (d) if such Property is
owned or leased by a Subsidiary and/or a Partially-Owned Entity (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary or
Partially-Owned Entity is subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (f) of the definition of Permitted Liens)
or to a Negative Pledge; and (ii) except for Properties owned or leased by a
Partially-Owned Entity, the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (x) to sell, transfer or otherwise dispose of
such Property and (y) to create a Lien on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable; (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property; (f) if such
Property is owned or leased by a Subsidiary and/or a Partially-Owned Entity that
is not a Guarantor, such Subsidiary or Partially-Owned Entity has no (i)
Indebtedness (other than (x) Nonrecourse Indebtedness or (y) Indebtedness owed
to Borrower or any Subsidiary of Borrower as lender and that has not been
pledged or otherwise subjected to any lien by Borrower or such Subsidiary of
Borrower) or (ii) other liabilities, including without limitation contingent
liabilities, determined in accordance with GAAP, and in any event including
obligations in respect of any forward commitment, put right enforceable against
such Subsidiary or Partially-Owned Entity, purchase or repurchase obligation or
other obligation that requires such Subsidiary or Partially-Owned Entity to
acquire any asset; provided that such Subsidiary or Partially-Owned Entity may
have liabilities described in this clause (ii) so long as the aggregate amount
thereof does not exceed 5% of the total assets of such Subsidiary or
Partially-Owned Entity; and (g) such Property is not owned or leased by any
Subsidiary or Partially-Owned Entity (i) which has taken any action described in
clauses (i) through (viii) of Section 10.1(f), (ii) which is subject to any
proceedings of the type described in Section 10.1(g), (iii) against whom there
are judgments or orders for the payment of money or for an injunction of the
type described in Section 10.1(i) or (iv) with respect to which Subsidiary’s or
Partially-Owned Entity’s Property a warrant, writ of attachment, execution or
similar process of the type described in Section 10.1(j) has been issued, in
each case whether or not such Sections are applicable to such Subsidiary or
Partially-Owned Entity.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. §7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §1251 et
seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §9601 et seq.; National Environmental
Policy Act, 42 U.S.C. §4321 et seq.; regulations of the Environmental Protection
Agency and any applicable rule of common law and any judicial interpretation
thereof relating primarily to the environment or Hazardous Materials.
-7-



--------------------------------------------------------------------------------



“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time and the rules and regulations promulgated thereunder.
“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent, the Borrower
or any Subsidiary, are treated as a single employer under Section 414 of the
Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Properties” means those Properties listed and described on Schedule EP
attached hereto.
“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
imposed by any other jurisdiction (other than such Taxes imposed solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) Other Connection Taxes, (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.5) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.12, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
-8-



--------------------------------------------------------------------------------



before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (d) Taxes attributable to such Recipient’s failure
to comply with Section 3.12(g), and (e) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing Revolving Credit Facility” means the $500,000,000 (subject to increase
in accordance with its terms) revolving credit facility evidenced by that
certain Revolving Credit Agreement dated as of September 28, 2018 by and among
the Borrower, the Parent, the lenders from time to time party thereto as
“Lenders”, and JPMorgan Chase Bank, N.A., as Agent.
“Facility Guaranty” means the Guaranty to which the Guarantors are parties
substantially in the form of Exhibit H.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower hereunder or under any other Loan
Document.
“Fixed Charges” means, with respect to a Person for any period, the sum (without
duplication) of (a) Interest Expense of such Person for such period, plus (b)
all regularly scheduled principal payments made with respect to Indebtedness of
such Person during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full, plus (c) all Preferred
Dividends actually paid by such Person during such period plus, when determining
Fixed Charges of the Parent, (d) the Parent’s Share of the Fixed Charges of its
Consolidated Subsidiaries and Unconsolidated Affiliates.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds From Operations” means, with respect to a Person and for a given period,
“funds from operations” as determined and adjusted in accordance with the
standards established from time to time by the National Association of Real
Estate Investment Trusts.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public
-9-



--------------------------------------------------------------------------------



Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination; provided,
however, that as provided herein, when determining the Parent’s compliance with
the financial covenants set forth in Section 9.1, only the Parent’s Share of any
income, expense, assets and liabilities of a Consolidated Subsidiary shall be
included, notwithstanding the requirements of FASB Accounting Standards
Codification 810-10.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 30 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights, as reasonably determined by the Borrower, customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.
“Guarantor” means any Person that is a party to the Facility Guaranty as a
“Guarantor” and in any event shall include the Parent.
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means, without duplication: (a) a guaranty (other than by endorsement
of negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.
-10-



--------------------------------------------------------------------------------



“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof and not on a consolidated basis, all of the following (without
duplication): (a) all obligations of such Person in respect of money borrowed
(other than trade debt incurred in the ordinary course of business); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person in respect of any letter of credit or acceptance
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other
exceptions to nonrecourse liability customarily excluded by institutional
lenders from exculpation provisions or included in separate indemnification
agreements); and (j) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s pro rata
share of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s pro rata portion of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). All Loans shall constitute Indebtedness of the Borrower. In no
event, however, shall Indebtedness be deemed to include intercompany
Indebtedness that is eliminated upon consolidation in accordance with GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
-11-



--------------------------------------------------------------------------------



“Initial Loan Borrowing” has the meaning given that term in Section 2.1(a).
“Intellectual Property” has the meaning given that term in Section 6.1(s).
“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account, for such
period, and excluding any non-cash portion of interest expense attributable to
convertible debt under FASB Accounting Standards Codification 470-20 for such
period and other non-cash components of interest expense for such period
(including, but not limited to, the amortization of financing costs and debt
premiums).
“Interest Period” means, with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 1, 2 (if available) or 3 months or, if available from all of the Lenders,
periods of less than one month thereafter, as the Borrower may select in the
Notice of Borrowing, or a Notice of Continuation or Notice of Conversion, as the
case may be, except that each Interest Period that commences on the last
Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (i) if any Interest Period would otherwise end after the
Termination Date, such Interest Period shall end on the Termination Date; and
(ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Lead Arranger” means SunTrust Robinson Humphrey, Inc., together with its
successors and permitted assigns.
“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such in such Lender’s Administrative Details Form, or
such other office of such Lender of which such Lender may notify the Agent in
writing from time to time.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
-12-



--------------------------------------------------------------------------------



“LIBO Screen Rate” has the meaning given that term in the definition of “LIBOR”
in Section 1.1.
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
the London interbank offered rate) for deposits in Dollars for a period
equivalent in length to such Interest Period as displayed on page LIBOR01 of the
Reuters screen (or on any successor or substitute page of such service or any
successor to such service, or such other commercially available source providing
such quotations as may be designated by Agent from time to time); in each case
the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero;
provided further that if the LIBO Screen Rate is not available at any such time
for any reason, then “LIBOR” shall instead be the interest rate per annum, as
determined by the Agent, to be the arithmetic average of the rates per annum at
which deposits in U. S. Dollars in an amount equal to the amount of the Loans
are offered by major banks in the London interbank market to the Agent at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the
commencement of such Interest Period (provided that if such rate is less than
zero, such rate shall be deemed to be zero)..
“LIBOR Loan” means any portion of a Loan bearing interest at a rate based on
LIBOR.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.
“Loan” has the meaning given that term in Section 2.1(a).
“Loan Document” means this Agreement, each Note, the Facility Guaranty and each
other document or instrument (other than a Derivatives Contract) now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement.
“Loan Party” means each of the Borrower, the Parent and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1(A) sets
forth the Loan Parties in addition to the Parent and the Borrower as of the
Agreement Date.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is
-13-



--------------------------------------------------------------------------------



convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise, (a) matures or is mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests so long as such Equity Interest is not redeemable at the option of the
holder thereof), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than an Equity Interest which
is redeemable solely in exchange for common stock or other equivalent common
Equity Interests), in each case on or prior to the date on which all Loans are
scheduled to be due and payable in full.
“Mandatory Prepayment Event” means (a) the issuance or offering of common or
preferred equity securities by the Parent or the Borrower, (b) the incurrence of
(i) Indebtedness secured by a mortgage lien on any Property owned or
ground-leased by the Borrower or a Subsidiary of the Borrower or (ii) any
unsecured Indebtedness (excluding Indebtedness under the Existing Revolving
Credit Facility pursuant to existing commitments (whether or not such existing
commitments have been funded as of the Agreement Date) and including an issuance
or offering of unsecured notes or the borrowing of incremental loans under a
revolving credit or term loan facility pursuant to new commitments provided
after the Agreement Date) of the Parent, the Borrower or any Subsidiary of the
Borrower, and (c) sale or other disposition of any Property owned or
ground-leased by the Parent, the Borrower or a Subsidiary of the Borrower. For
the avoidance of doubt, Indebtedness under the Existing Revolving Credit
Facility in an aggregate amount of up to $500,000,000 at any time outstanding
shall not constitute a “Mandatory Prepayment Event” hereunder.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the Parent
and its Subsidiaries taken as a whole, (b) the ability of (i) the Parent, (ii)
the Borrower or (iii) the Parent, the Borrower and the other Loan Parties, taken
as a whole, to perform its or their respective obligations (including without
limitation all payment obligations) under any Loan Document to which it is a
party, (c) the validity or enforceability of any of the Loan Documents, or (d)
the rights and remedies of the Lenders and the Agent under any of the Loan
Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect,
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
-14-



--------------------------------------------------------------------------------



“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Cash Proceeds” means with respect to (a) any Mandatory Prepayment Event
that is an issuance of equity or incurrence of Indebtedness, the cash proceeds
received by the Parent, the Borrower or a Subsidiary of the Borrower, as the
case may be, from such Mandatory Prepayment Event, net of (i) attorneys’ fees,
broker’s fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred and payable to third parties in connection therewith, (ii) amounts
escrowed or applied to fund any reserve required by the holder of such
Indebtedness (provided that, to the extent and at the time any such amounts are
released from such escrow or reserve without restriction on application, such
amounts shall constitute Net Cash Proceeds), and (iii) the principal amount,
premium and/or penalty, if any, interest and all other amounts paid with respect
to any Indebtedness which is being refinanced by such Indebtedness, and (b) any
Mandatory Prepayment Event that is a sale or disposition of property, the cash
proceeds thereof received by the Borrower or a Subsidiary of the Borrower, as
the case may be (including (x) cash proceeds subsequently received (as and when
received) in respect of non-cash consideration initially received, and (y) in
the case of a condemnation or similar event, condemnation awards and similar
payments (as and when received) to the extent that a mortgage lender does not
require payments or proceeds to be escrowed or applied to the payment of the
Indebtedness held by such mortgage lender and to the extent not assigned to the
buyer of any property that included the condemned property), net of (i) selling
expenses (including, without limitation, broker’s fees or commissions, legal
fees, transfer and similar taxes, any closing credits to buyer or tenants for
landlord-related obligations and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts escrowed or
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such sale or disposition of property (provided that, to the extent and at the
time any such amounts are released from such escrow or reserve, such amounts
shall constitute Net Cash Proceeds) and (iii) the principal amount, premium
and/or penalty, if any, interest and all other amounts on any Indebtedness which
is secured by the asset sold in such sale or disposition of property and which
is required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset).
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding acquisition costs for such
Property and interest, but including an appropriate accrual for property taxes
and insurance) related to the ownership, operation or maintenance of such
Property, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Parent or any Consolidated Subsidiary
and any property management fees) minus (c) the Capital Reserves for such
Property as of the end of such period minus (d) the greater of (i) the actual
property management fee paid
-15-



--------------------------------------------------------------------------------



during such period and (ii) an imputed management fee in the amount of two
percent (2%) of the gross revenues for such Property for such period.
Notwithstanding the foregoing and for the avoidance of doubt, for purposes of
calculating the value of a Property under the definitions of Total Asset Value
and Unencumbered Asset Value, the value of rents under leases included in Net
Operating Income shall include the effects of “straight-line rent accounting”.
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, and other
exceptions to nonrecourse liability customarily excluded by institutional
lenders from exculpation provisions or included in separate indemnification
agreements) is contractually limited to specific assets of a Person or Persons
encumbered by a Lien securing such Indebtedness and (b) Indebtedness of a
Subsidiary so long as there is no recourse to the Parent, Borrower, any
Guarantor or any Subsidiary that owns or leases an Eligible Property other than
recourse in respect of guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, and other exceptions to
nonrecourse liability customarily excluded by institutional lenders from
exculpation provisions or included in separate indemnification agreements.
“Note” has the meaning given that term in Section 2.8.
“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent evidencing the Borrower’s request for a borrowing of the Loans.
“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.6 evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.7 evidencing the Borrower’s request for the
Conversion of a portion of a Loan from one Type to another Type.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates as so determined shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property (i) physically occupied by Affiliated tenants in connection with the
management and operation of the Borrower’s business and assets, or (ii)
-16-



--------------------------------------------------------------------------------



actually occupied by non-Affiliated tenants paying rent at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 90 or more days to (b) the aggregate
net rentable square footage of such Property. For purposes of the definition of
“Occupancy Rate”, a tenant shall be deemed to actually occupy a Property
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build-out or
that is otherwise scheduled to be open for business within 90 days of the date
of such determination.
“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.
“Off-Balance Sheet Obligations” means liabilities and obligations of a Person on
a non-consolidated basis in respect of “off-balance sheet arrangements” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act) including such liabilities and obligations which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of its report on Form 10-Q or Form
10-K (or their equivalents) if such Person were required to file the same with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to an assignment request by Borrower under Section 4.5).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and assigns.
“Parent’s Share” means the Parent’s pro rata share of the liabilities or assets,
as the case may be, of an Unconsolidated Affiliate or Consolidated Subsidiary as
reasonably determined by the Parent based upon the Parent’s economic interest in
such Unconsolidated Affiliate or Consolidated Subsidiary, as the case may be, as
of the date of such determination; provided, that the Parent’s Share of the
Borrower shall be deemed to be 100%.
“Partially-Owned Entity” means any Subsidiary of the Borrower (other than a
Wholly Owned Subsidiary) or Unconsolidated Affiliate of the Borrower wherein the
Borrower or a Wholly-Owned
-17-



--------------------------------------------------------------------------------



Subsidiary has control, in such Subsidiary’s or Unconsolidated Affiliate’s
constituent documents, to cause or prevent sales, refinancings or other
dispositions of such Subsidiary’s or Unconsolidated Affiliate’s Properties or to
trigger “buy/sale” rights in connection therewith.
“Participant” has the meaning given that term in Section 12.5(d).
“Participant Register” has the meaning set forth in Section 12.5(d).
“Patriot Act” means the USA PATRIOT Act of 2001.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or materially impair the intended use thereof in the business of such
Person; (d) the rights of tenants under leases or subleases not interfering with
the ordinary conduct of business of such Person; (e) Liens in favor of the Agent
for the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing obligations owing by a Subsidiary to the Borrower or a
Guarantor and (g) Liens in existence as of the Agreement Date and set forth in
Part II of Schedule 6.1(f).
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other business
entity, or a government or any agency or political subdivision thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Platform” has the meaning given to that term in Section 8.5(a).
“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus two
percent (2%).
“Preferred Dividends” means, with respect to a Person and for any period and
without duplication, all Restricted Payments paid during such period on
Preferred Equity Interests issued by such Person. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to such Person or its
Consolidated Subsidiaries, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
-18-



--------------------------------------------------------------------------------



“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the per annum rate which Agent publicly announces from time
to time to be its prime lending rate, as in effect from time to time (any
changes in such rate to be effective as of the date of any change in such rate).
The Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate charged to customers. The Agent may make
commercial loans or other loans at rates of interest at, above or below the
Agent’s prime lending rate.
“Principal Office” means the address of the Agent specified in Section 12.1, or
any subsequent office which the Agent shall have specified by written notice to
the Borrower and Lenders as the Principal Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed.
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Consolidated Subsidiary or
any Unconsolidated Affiliate of the Parent and which is located in a state of
the United States of America or the District of Columbia.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Institution” means a bank, finance company, insurance company or
other financial institution which, at the time of determination, (a) has (or, in
the case of a bank which is a subsidiary, such bank’s parent has) a rating of
its senior debt obligations of not less than Baa-1 by Moody’s or a comparable
rating by a rating agency acceptable to the Agent and (b) has total assets in
excess of $5,000,000,000.
“Rating Agencies” means S&P and Moody’s.
“Recipient” means (a) the Agent and (b) any Lender, as applicable.
“Register” has the meaning given that term in Section 12.5(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date (or, with respect to any Lender, such later date on
which such Lender became a party to this Agreement) in Applicable Law (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or treaty or the adoption or making after such date of any
change in an interpretation, guideline, directive or request applying to a class
of banks, including such Lender, of or under any Applicable Law or treaty
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority, central bank,
monetary authority or comparable agency charged with the interpretation,
promulgation, implementation or administration thereof or compliance after such
date by any Lender with any rule, regulation, guideline, request or directive
regarding capital adequacy, capital or liquidity requirements. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) and (b) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful), in each case pursuant to Basel
-19-



--------------------------------------------------------------------------------



III, shall in each case be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted, promulgated, implemented or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, shareholders, directors, officers,
employees, agents, counsel and advisors of such Person and such Person’s
Affiliates.
“Replacement Rate” has the meaning given that term in Section 4.2(b).
“Requisite Lenders” means, as of any date, Lenders holding more than 50% of the
sum of the aggregate unused Commitments plus the aggregate outstanding principal
amount of the Loans; provided that at any time there are more than two Lenders,
Requisite Lenders must consist of at least two Lenders.
“Responsible Officer” means with respect to the Parent or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer and any
executive vice president of the Parent (acting for itself or as general partner
of the Borrower) or such Subsidiary.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of an identical or junior class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent or any Subsidiary now or hereafter outstanding; and (c)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the Parent
or any Subsidiary now or hereafter outstanding.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, and Syria).
“Sanctioned Person” means, at any time, (a) any Person (i) listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or (ii) otherwise the subject of any Sanctions, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.
“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and, in the case of the
Parent, shall include (without duplication) the Parent’s Share of the Secured
Indebtedness of its Consolidated Subsidiaries and Unconsolidated Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
-20-



--------------------------------------------------------------------------------



“Senior Officer” means the chief executive officer, chief financial officer,
Executive Vice President–Capital Markets, Executive Vice President–Operations
and chief accounting officer of the Parent or the Borrower.
“Significant Subsidiary” means any Subsidiary to which more than 10% of Total
Asset Value is attributable.
“Solvent” means, when used with respect to any Person, that (a) the fair salable
value of its assets (excluding any Indebtedness due from any Affiliate of such
Person unless such Affiliate is itself Solvent) are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
“Stabilized Property” means a Property that is not an Acquisition Property, a
Development Property or a Transition Property.
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and, for the Parent or the Borrower, shall include all Persons
which are required to be consolidated with the Parent or the Borrower in
accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means August 10, 2020, subject to extension as set forth in
Section 2.11 .
“Titled Agents” means each of the Lead Arranger, the Book Manager and their
respective successors and permitted assigns.
“Total Asset Value” means the sum of all of the following of the Parent and the
Parent’s Share of the following (excluding, with respect to Unconsolidated
Affiliates, assets of the type described in the following clause (a)) with
respect to Consolidated Subsidiaries and Unconsolidated Affiliates: (a) cash,
cash equivalents and marketable securities (including cash held in escrow in
connection with the completion of Internal Revenue Code Section 1031 “like-kind”
exchanges, but excluding security deposits); provided that no such cash and cash
equivalents will be added to Total Asset Value to the extent unrestricted cash
and cash equivalents (in an amount equal to the lesser of (x) the amount of
unrestricted cash and cash equivalents in excess of $30,000,000 and (y) the
amount of Total Indebtedness or Secured Indebtedness, as applicable, that
matures within twenty-four (24) months) have been deducted from Total
Indebtedness or Secured Indebtedness in the calculation of the financial
covenants, plus (b) with respect to each Stabilized Property owned by the
Borrower or any Consolidated Subsidiary, the
-21-



--------------------------------------------------------------------------------



quotient of (i) Net Operating Income attributable to such Property for the
fiscal quarter most recently ended times 4, divided by (ii) the applicable
Capitalization Rate, plus (c) with respect to each Acquisition Property, each
Development Property and each Transition Property, the greater of (i) the
undepreciated GAAP book value (after taking into account any impairments) of
such Property or (ii) the quotient of (A) Net Operating Income attributable to
such Property for the fiscal quarter most recently ended times 4, divided by (B)
the applicable Capitalization Rate, plus (d) the GAAP book value (after taking
into account any impairments) of Unimproved Land, Mortgage Receivables and other
promissory notes, plus (e) the quotient of (i) the management fee income of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended times
4, divided by (ii) 15%, plus (f) the undepreciated GAAP book value (after taking
into account any impairments) of other tangible assets. For purposes of
determining Total Asset Value, (A) Net Operating Income from Properties disposed
of by the Borrower or any Consolidated Subsidiary during the immediately
preceding fiscal quarter of the Parent (and, if determining Total Asset Value
other than at the end of a fiscal quarter, disposed of by the Borrower or a
Consolidated Subsidiary during the current fiscal quarter of the Parent) shall
be excluded, (B) if determining Total Asset Value other than at the end of a
fiscal quarter, the value of any Stabilized Property acquired during the current
fiscal quarter shall be determined in accordance with clause (c)(i) above and
(C) if any Property being valued by reference to its Net Operating Income has
negative Net Operating Income, the value of such Property shall be deemed to be
zero. In no event, however, shall Total Asset Value be deemed to include
intercompany loan assets that are eliminated upon consolidation in accordance
with GAAP.
For purposes of this definition, to the extent the aggregate Total Asset Value
attributable to (1) Development Properties, (2) Transition Properties, (3)
Unimproved Land, (4) Mortgage Receivables and other promissory notes and (5)
Investments in (x) general and limited partnerships, joint ventures, other
Persons which investments are accounted for on an equity basis in accordance
with GAAP and (y) Persons that are not Subsidiaries would exceed 35% of the
Total Asset Value, such excess shall be excluded.
“Total Indebtedness” means all Indebtedness of the Parent plus the Parent’s
Share of all Indebtedness of all Consolidated Subsidiaries and Unconsolidated
Affiliates.
“Transition Property” means, as of any date of determination, a completed
Property that (x) is not an Acquisition Property or a Development Property, and
was not an Acquisition Property or a Development Property in the fiscal quarter
immediately prior to such date of determination, (y) had previously achieved an
Occupancy Rate of at least 80%, and (z) has ceased to have an Occupancy Rate of
at least 80%. A Property shall be treated as a Transition Property until the
earlier of (i) such Property achieving an Occupancy Rate of at least 80% after
the Agreement Date, if such Property was a Transition Property on the Agreement
Date, or after the date on which such Property most recently became a Transition
Property, if such Property became or again becomes a Transition Property after
the Agreement Date, or (ii) the end of the eighth (8th) complete fiscal quarter
after the Agreement Date or such later date on which such Property most recently
became a Transition Property.
“Type” with respect to any portion of a Loan, refers to whether such portion is
a LIBOR Loan or Base Rate Loan.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
-22-



--------------------------------------------------------------------------------



“Unencumbered Asset Value” means the sum of all of the following of the Parent
and the Parent’s Share of the following (excluding assets of the type described
in the following clauses (a), (e) and (f) owned by any Partially-Owned Entity)
with respect to Wholly Owned Subsidiaries and Partially-Owned Entities: (a)
unrestricted cash, cash equivalents and marketable securities (including cash
held in escrow in connection with the completion of Internal Revenue Code
Section 1031 “like-kind” exchanges, but excluding security deposits), (b) the
Unencumbered NOI (excluding NOI attributable to Acquisition Properties,
Development Properties and Transition Properties) for the fiscal quarter most
recently ended times 4 divided by the applicable Capitalization Rate, plus (c)
with respect to Eligible Properties that are Acquisition Properties or
Transition Properties, the greater of (i) the undepreciated GAAP book value
(after taking into account any impairments) of such Property or (ii) the value
of such Property as calculated in accordance with clause (b) hereof without
regard to the parenthetical therein, plus (d) with respect to Development
Properties owned by the Borrower, any Subsidiary and/or any Partially-Owned
Entity that meet the requirements of clauses (b) through (d), (e) (with respect
to title defects and environmental conditions only), (f) and (g) of the
definition of “Eligible Property”, the greater of (1) the undepreciated GAAP
book value (after taking into account any impairments) of such Property or (2)
the value of such Property as calculated in accordance with clause (b) hereof
without regard to the parenthetical therein, plus (e) with respect to any
Unimproved Land and any Mortgage Receivables secured by a first-priority
Mortgage that are owned by the Borrower and/or any Subsidiary and that meet the
requirements of clauses (c), (d), (f) and (g) of the definition of “Eligible
Property”, the GAAP book value (after taking into account any impairments) of
such Unimproved Land and Mortgage Receivables, plus (f) with respect to any
other promissory notes that consist of Mortgage Receivables secured by Mortgages
that are not a first-priority Mortgage or promissory notes secured by a pledge
of direct or indirect equity interests in a real property-owning entity (each a
“mezzanine loan”), that are owned by the Borrower and/or any Subsidiary and that
meet the requirements of clauses (c), (d), (f) and (g) of the definition of
“Eligible Property”, the GAAP book value (after taking into account any
impairments) of such promissory note (excluding the portion of the GAAP book
value of any promissory note which exceeds 75% of the value of the collateral
securing the loan evidenced by such note, where the value of such collateral is
determined as follows: (i) if, as of the date of determination, the promissory
note was created either during the current fiscal year of the obligor under the
mortgage loan that is senior to such promissory note or during the most recently
completed fiscal year of such obligor and prior to the delivery of financial
information of such obligor for such fiscal year to the Borrower, the value
determined by the Borrower in good faith at the time such promissory note was
created, and otherwise (ii) (A) the NOI of the real property securing such
senior mortgage loan for the most recently completed fiscal year of such obligor
for which the financial information of such obligor has been reported to the
Borrower as determined by the Borrower in good faith divided by the
Capitalization Rate applicable to such real property, less (B) the principal
balance of such senior mortgage loan and any other mezzanine loan that is senior
to such promissory note). For purposes of this definition, (A) to the extent the
Unencumbered Asset Value attributable to Development Properties, Transition
Properties (other than the Excluded Properties), Properties owned or leased by
Partially-Owned Entities, Mortgage Receivables, other promissory notes and
Unimproved Land would exceed 20% of the Unencumbered Asset Value, such excess
shall be excluded, (B) if determining Unencumbered Asset Value other than at the
end of a fiscal quarter, the value of any Property acquired during the current
fiscal quarter shall be determined in accordance with clause (c)(i) above and
(C) if any Property being valued by reference to its NOI has negative NOI, the
value of such Property shall be deemed to be zero. In no event, however, shall
Unencumbered Asset Value be deemed to include intercompany loan assets that are
eliminated upon consolidation in accordance with GAAP.
-23-



--------------------------------------------------------------------------------



“Unencumbered NOI” means, for any period, NOI from all Eligible Properties owned
by the Parent plus the Parent’s Share of NOI from all Eligible Properties owned
by a Subsidiary or a Partially-Owned Entity.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.
“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Parent attributable to Unsecured Indebtedness of the Parent for such period
plus the Parent’s Share of all Interest Expense of Subsidiaries (and, to the
extent that Unencumbered NOI includes NOI with respect to a Property owned in
whole or part by an Unconsolidated Affiliate, the Parent’s Share of all Interest
Expense of such Unconsolidated Affiliate) attributable to Unsecured Indebtedness
of such Subsidiaries (and, if applicable an Unconsolidated Affiliate) for such
period.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.12(g)(ii)(B)(iii).
“Withholding Agent” means the Borrower and the Agent.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Wholly Owned
Subsidiaries of such Person or by such Person and one or more other Wholly Owned
Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2. General; References to Times.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original
-24-



--------------------------------------------------------------------------------



intent thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent and the Borrower shall provide to the Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, so that such Indebtedness and other liabilities will
be valued at the historical cost basis, which generally is the contractual
amount owed adjusted for amortization or accretion of any premium or discount,
and (ii) in a manner such that any obligations relating to a lease that was
accounted for by a Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person shall be
accounted for as obligations relating to an operating lease and not as Capital
Lease Obligations. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary, a reference to
“Consolidated Subsidiary” means a Consolidated Subsidiary of the Parent or a
Consolidated Subsidiary of such Consolidated Subsidiary and a reference to an
“Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
New York, New York time.
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
Notwithstanding anything to the contrary contained herein, when determining the
Parent’s compliance with any financial covenant contained in any of the Loan
Documents, only the Parent’s Share of an Unconsolidated Affiliate or a
Consolidated Subsidiary shall be included.
ARTICLE II. CREDIT FACILITY
Section 2.1. Term Loans.
(a)Generally. Subject to the terms and conditions set forth in this Agreement,
during the Commitment Period, each Lender hereby severally and not jointly
agrees to make a term loan (each individually, a “Loan” and, collectively, the
“Loans”), in Dollars, to the Borrower as requested by the Borrower in accordance
with Section 2.1(b) (the first of such draws, the “Initial Loan Borrowing” and
the subsequent borrowing, the “Delayed Loan Borrowing”, and collectively, the
“Loan Borrowings”);
-25-



--------------------------------------------------------------------------------



provided that (i) the Initial Loan Borrowing and any Delayed Loan Borrowing
shall be in a minimum amount of $1,000,000, and not more than 3 Delayed Loan
Borrowings shall be permitted, (ii) all Loan Borrowings shall be made no later
than the last day of the Commitment Period, (iii) the aggregate principal amount
of such Loan Borrowing shall not exceed the amount of the unused Commitments on
the date of (and immediately prior to) such Loan Borrowing, and (iv) the
principal amount of Loans made by any Lender to the Borrower shall not exceed
such Lender’s Commitment. No Lender shall be responsible for any failure by any
other Lender to perform its obligation to make a Loan hereunder nor shall the
Commitment of any Lender be increased or decreased as a result of any such
failure. The Loans, or any portion thereof, may be either a Base Rate Loan or a
LIBOR Loan, as determined by the Borrower in any Notice of Borrowing, any Notice
of Continuation, any Notice of Conversion or as otherwise provided in this
Agreement. The Commitments, with respect to the making of the Loans (and not
with respect to the obligations of the Lenders to convert or continue any
Loans), shall expire on the last day of the Commitment Period (regardless of the
failure of the Borrower to request Borrowings or the failure of the Borrower to
fully utilize the Commitments).
(b)Requesting Loans. The Borrower shall give the Agent notice pursuant to the
Notice of Borrowing of each borrowing of Loans no later than 11:00 a.m. (i) in
the case of LIBOR Loans, on the date three Business Days prior to the proposed
date of such borrowing and (ii) in the case of Base Rate Loans, on the date one
Business Day prior to the proposed date of such borrowing. Such Notice of
Borrowing shall be irrevocable once given and binding on the Borrower.
(c)Disbursements of Loan Proceeds. No later than 11:00 a.m. on the date
specified in the Notice of Borrowing, each Lender will make available for the
account of its applicable Lending Office to the Agent at the Principal Office,
in immediately available funds, the proceeds of the Loan to be made by such
Lender. Subject to satisfaction of the applicable conditions set forth in
Article V for such borrowing, the Agent will make the proceeds of such borrowing
available to the Borrower no later than 1:00 p.m. on the date and to the account
specified by the Borrower in such Notice of Borrowing.
Section 2.2. Rates and Payment of Interest on Loans.
(a)Rates. Subject to Section 4.2 and Section 4.3, the Borrower promises to pay
to the Agent for the account of each Lender interest on the unpaid principal
amount of each Loan made by such Lender for the period from and including the
date of the making of such Loan to but excluding the date such Loan shall be
paid in full, at the following per annum rates:
(i)  during such periods as any portion of the Loans is a Base Rate Loan, at the
Base Rate (as in effect from time to time) plus the Applicable Margin; and
(ii)  during such periods as any portion of the Loans is a LIBOR Loan, (A) at
Adjusted LIBOR for such Loan for the Interest Period therefor plus the
Applicable Margin or (B) from and after implementation of the Replacement Rate
pursuant to Section 4.2(b), at the Replacement Rate in effect for the applicable
Interest Period plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of the Loans made by such
Lender and on any other amount payable by the Borrower hereunder or under the
Note held by such Lender to or for the account of such Lender (including without
limitation, accrued but unpaid interest to the extent permitted under Applicable
Law).
-26-



--------------------------------------------------------------------------------



(b)Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month (including, without limitation, any interest payable with
respect to a Base Rate Loan that was Converted to or Converted from a LIBOR Loan
during such prior month) and on the Termination Date, (ii) in the case of a
LIBOR Loan, in arrears on the last day of each Interest Period therefor, and, if
such Interest Period is longer than three months, at each three-month
anniversary of the first day of such Interest Period (including, without
limitation, any interest payable with respect to a LIBOR Loan or any portion
thereof that was Converted to or Converted from a Base Rate Loan during such
prior month) and on the Termination Date, and (iii) in the case of any Loan, in
arrears upon the payment, prepayment or Continuation thereof (but only on the
principal amount so paid, prepaid or Continued). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
Section 2.3. Number of Interest Periods.
There may be no more than 4 different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.4. Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date. Any Loans
that are prepaid may not be reborrowed.
Section 2.5. Prepayments.
(a)Optional. Subject to Section 4.4, the Borrower may prepay the Loans, in whole
or in part, at any time without premium or penalty. The Borrower shall give the
Agent at least one Business Day’s prior written notice of the prepayment of any
portion of the Loan.
(b)Mandatory. From and after the Effective Date, the Borrower shall prepay
outstanding Loans with the Net Cash Proceeds received by the Parent, the
Borrower or any Subsidiary of the Borrower from any Mandatory Prepayment Event
that occurs on or after the Effective Date. The Borrower shall make such
payments to the Agent for the account of the Lenders, within five (5) Business
Days after such Net Cash Proceeds are received. In the case of any prepayment
made or to be made in connection with this Section 2.5(b): (A) the Borrower
shall deliver to the Agent at least three (3) Business Days’ prior written
notice of such prepayment together with a certificate of a Responsible Officer
of the Borrower setting forth in reasonable detail the calculation of the Net
Cash Proceeds to be prepaid; (B) the Agent will promptly notify each Lender of
its receipt of such Notice of Prepayment and of the amount of such Lender’s
Commitment Percentage of such prepayment; (C) the Borrower shall make such
prepayment and the payment amount specified in such Notice of Prepayment shall
be due and payable on the date specified therein; (D) any prepayment of a LIBOR
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 4.4; and (E) each such repayment
shall be applied to the applicable Loans of the Lenders in accordance with their
respective Commitment Percentages. The failure of the Borrower to make a
required repayment under this Section 2.5(b) following the occurrence of a
Mandatory Prepayment Event shall constitute an Event of Default hereunder. Any
Loans that are prepaid may not be reborrowed.
-27-



--------------------------------------------------------------------------------



(c)Derivatives Contracts. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Derivatives Contract
between the Borrower and any Lender (or any Affiliate of any Lender).
Section 2.6. Continuation.
So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan or any portion thereof. Each new Interest Period selected under
this Section shall commence on the last day of the immediately preceding
Interest Period. Each selection of a new Interest Period shall be made by the
Borrower giving to the Agent a Notice of Continuation not later than 11:00 a.m.
on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telephone or telecopy,
confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loan and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed Continuation. If the Borrower shall fail to select
in a timely manner a new Interest Period for any LIBOR Loan in accordance with
this Section, then, so long as no Default or Event of Default shall exist such
Loan will automatically, on the last day of the current Interest Period
therefore, Continue as a LIBOR Loan with an Interest Period of one Month. If a
Default or Event of Default shall exist, each LIBOR Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.7 or the Borrower’s failure
to comply with any of the terms of such Section.
Section 2.7. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist. Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan. Each such Notice of Conversion shall
be given not later than 11:00 a.m. on the Business Day prior to the date of any
proposed Conversion into Base Rate Loans and on the third Business Day prior to
the date of any proposed Conversion into LIBOR Loans. Promptly after receipt of
a Notice of Conversion, the Agent shall notify each Lender by telecopy, or other
similar form of transmission, of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telephone
(confirmed immediately in writing) or telecopy in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted, (d)
the Type of Loan such Loan is to be Converted into and (e) if such Conversion is
into a LIBOR Loan, the requested duration of the Interest Period of such Loan.
Each Notice of Conversion shall be irrevocable by and binding on the Borrower
once given.
Section 2.8. Notes.
(a)Notes. Unless a Lender requests not to receive a Note, the Loan made by each
Lender shall, in addition to this Agreement, also be evidenced by a promissory
note of the Borrower substantially
-28-



--------------------------------------------------------------------------------



in the form of Exhibit E (each a “Note”), payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a
principal amount equal to the amount of its Commitment as originally in effect
(or if such Lender was not a Lender on the Effective Date, in a principal amount
equal to the initial principal amount of the Loan of such Lender) and otherwise
duly completed.
(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.
(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.9. [Reserved].
Section 2.10. Termination or Reduction of Commitments.
(a)Unless previously terminated, the unused Commitments shall terminate on the
last day of the Commitment Period.
(b)If (i) a Mandatory Prepayment Event occurs at any time during the Commitment
Period, (ii) there are any unused Commitments on such date, and (iii) the
Borrower elects to reduce the Commitments in lieu of making a mandatory
prepayment of the Loans pursuant to Section 2.5(b) (or there are no Loans
outstanding), then on the date of such Mandatory Prepayment Event, the unused
Commitments shall be reduced by an amount equal to the Net Cash Proceeds
received by the Parent, the Borrower or any Subsidiary of the Borrower from such
Mandatory Prepayment Event. On the date of such Mandatory Prepayment Event, the
Borrower shall deliver to the Agent a certificate of a Responsible Officer of
the Borrower confirming the Borrower’s election to reduce the Commitments (in
lieu of making the mandatory prepayment of Loans) and setting forth in
reasonable detail the calculation of the Net Cash Proceeds to be applied to such
reduction of the Commitments, whereupon the Commitment of each Lender shall be
reduced by an amount equal to such Lender’s Commitment Percentage of such Net
Cash Proceeds.
(c)The Borrower may at any time terminate, or from time to time reduce, the
unused Commitments; provided that each reduction of the unused Commitments shall
be in an aggregate amount that is an integral multiple of $1,000,000 and not
less than $5,000,000.
(d)The Borrower shall notify the Agent of any election to terminate or reduce
the Commitments under paragraph (c) of this Section 2.10 by 2:00 p.m. at least
one (1) Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
2.10 shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not
-29-



--------------------------------------------------------------------------------



satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitment Percentages.
Section 2.11. Extension of Termination Date.
If any Loans have been borrowed hereunder and are outstanding, the Borrower
shall have the right, exercisable twice, to extend the Termination Date by three
(3) months per extension (for a maximum total extension to February 10, 2021).
The Borrower may exercise each such right by executing and delivering to the
Agent at least 15 days but not more than 30 days prior to the then current
Termination Date, a written request for such extension (an “Extension Request”).
The Agent shall forward to each Lender a copy of the Extension Request delivered
to the Agent promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the Termination Date shall be extended for three (3)
months effective upon receipt of the Extension Request and payment of the fee
referred to in the following clause (b): (a) immediately prior to such extension
and immediately after giving effect thereto, (i) no Default or Event of Default
shall exist and (ii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of such extension with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents and (b) the Borrower shall have paid to the
Agent for the account of each Lender an extension fee equal to 0.025% (i.e., 2.5
basis points) of the outstanding principal amount of such Lender’s Loans at the
time of such extension.
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1. Payments.
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.3,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Effective Rate from
time to time in effect. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.1(c) or Section 11.7, then the Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Agent for the account of such Lender for the benefit of the
-30-



--------------------------------------------------------------------------------



Agent to satisfy such Lender’s obligations to it under such Sections until all
such unsatisfied obligations are fully paid.
Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1 shall be made from the Lenders and each termination or
reduction of the amount of the Commitments under Section 2.10 shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitment Percentages; (b) each payment or prepayment of
principal of the Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (c) each payment of interest on the Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; and (d) the making, Conversion and Continuation of Loans of
a particular Type (other than Conversions provided for by Section 4.6) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitment Percentages and the then current Interest Period for each Lender’s
portion of each Loan of such Type shall be coterminous.
Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, the Loans
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2 or Section 10.3, as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2 or Section
10.3, as applicable; provided that the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Commitment or Loans to any assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.


-31-



--------------------------------------------------------------------------------



Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5. Minimum Amounts.
(a)Borrowings and Conversions. Base Rate Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof. Each
Borrowing, Conversion and Continuation of LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount.
(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).
Section 3.6. Fees.
The Borrower agrees to pay the administrative and other fees of the Agent and
the Lead Arranger as may be agreed to in writing by the Borrower, the Agent and
the Lead Arranger from time to time.
Section 3.7. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any LIBOR
Loan, shall be computed on the basis of a year of 360 days and the actual number
of days elapsed and any accrued interest on any Base Rate Loan, any Fees or any
other Obligations due hereunder shall be computed on the basis of a year of 365
or 366, as the case may be, days and the actual number of days elapsed.
Section 3.8. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
Section 3.9. Agreement Regarding Interest and Charges.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.2(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, closing fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the Agent or
any Lender to third parties or for damages incurred by the Agent or any Lender,
in each case which are paid or to be paid by the Borrower in connection with the
transactions
-32-



--------------------------------------------------------------------------------



contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money. All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.
Section 3.10. Statements of Account.
The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent demonstrable error. The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.
Section 3.11. [Reserved].
Section 3.12. Taxes.
(a)Defined Terms. For purposes of this Section 3.12, “applicable law” includes
FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower under any Loan Document shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it or any Lender for the payment of, any
Other Taxes.
(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after Borrower’s receipt of written notice of demand therefor
together with a certificate specifying the amount of such payment or liability
and the calculation thereof in reasonable detail (with a copy to the Agent), for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.5(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect
-33-



--------------------------------------------------------------------------------



thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this paragraph (e).
(f)Evidence of Payments. Within a reasonable time after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.12, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.12(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an executed copy of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(ii) an executed copy of IRS Form W-8ECI;
-34-



--------------------------------------------------------------------------------



(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(iv) to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.12 (including by the payment
of additional amounts pursuant to this Section 3.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.12 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party in connection with obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) to the extent the payment of which would place the
-35-



--------------------------------------------------------------------------------



indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to, or to file for or pursue any refund of Taxes on
behalf of, the indemnifying party or any other Person.
(i)Survival. Each party’s obligations under this Section 3.12 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
ARTICLE IV. YIELD PROTECTION, ETC.
Section 4.1. Additional Costs; Capital Adequacy
.
(a)  If any Regulatory Change shall:
(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate or the Replacement Rate);
(ii)  impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein; or
(iii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and (x) the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender or such other
Recipient hereunder (whether of principal, interest or otherwise) and (y) such
Lender or other Recipient is generally imposing such costs or amounts on other
borrowers of such Lender or other Recipient in similar circumstances, then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)If (i) any Lender determines that any Regulatory Change regarding capital or
liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with
-36-



--------------------------------------------------------------------------------



respect to capital adequacy and liquidity) and (ii) such Lender is generally
imposing such additional amount or amounts on other borrowers of such Lender in
similar circumstances, then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender notifies the Borrower of
the Regulatory Change giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 4.2. Alternate Rate of Interest.
(a)If at any time, the Agent shall have (i) determined (which determination
shall be conclusive and binding upon the Borrower) that by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining the Adjusted LIBOR or LIBOR, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis) and such circumstances are likely to be temporary, or (ii)
received notice from the Requisite Lenders that the Adjusted LIBOR or LIBOR, as
applicable, does not adequately and fairly reflect the cost to such Lenders of
making, funding or maintaining the Loans, then the Agent shall give written
notice thereof (or telephonic notice, promptly confirmed in writing) to the
Borrower and the Lenders as soon as practicable thereafter. Until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, the Loans shall be converted to Loans bearing interest
at the Base Rate.
(b)Notwithstanding the foregoing clause (a), if at any time the Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but (x) the administrator of the LIBO
Screen Rate, the applicable supervisor for the administrator of the LIBO Screen
Rate or a Governmental Authority having jurisdiction over the Agent has made a
public statement that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely or (y)
the applicable supervisor for the administrator of the LIBO Screen Rate has made
a public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), then the Agent may, in consultation with the Borrower,
establish as a substitute for LIBOR an interest rate based on an alternative
reference rate selected by the central bank, reserve bank, monetary authority or
any similar institution (including any committee or working group thereof) that
is consistent with accepted market practice (such alternative reference rate,
the
-37-



--------------------------------------------------------------------------------



“Alternative Index”) giving due consideration to then prevailing market
conventions, including without limitation, by making adjustments (“Adjustments”)
to the Alternative Index so that the interest rate based on the Alternative
Index will be substantially equivalent to LIBOR, as well as adjustments to the
business day convention, interest rate determination dates and related
provisions and definitions (the Alternative Index, as adjusted by the
Adjustments, referred to as the “Replacement Rate”). The Agent and the Borrower
shall endeavor to enter into an amendment to this Agreement to reflect the
Replacement Rate, and notwithstanding anything to the contrary set forth in
Section 12.6, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Agent shall not
have received, within five (5) Business Days of the date notice of such
Replacement Rate is provided to the Lenders, a written notice from the Requisite
Lenders stating that such Requisite Lenders object to such amendment. Until such
an amendment has been executed, (y) in the case of the circumstances described
in clause (i) of the first sentence of this Section 4.2(b), the Loans shall bear
interest at the Base Rate as provided in Section 4.2(a), and (z) in the case of
the circumstances described in clause (ii) of the first sentence of this Section
4.2(b), while the LIBO Screen Rate for such Interest Period continues to be
published at such time on a current basis, the Loans shall continue to bear
interest at Adjusted LIBOR plus the Applicable Margin. If at any time the
Replacement Rate is less than zero percent (0%), the Replacement Rate will be
deemed to be zero percent (0%) for purposes of this Agreement. Absent manifest
error, the Agent’s determination of the Replacement Rate for an interest rate
period will be binding and conclusive on the parties.
(c)If at any time subsequent to implementation of the Replacement Rate, the
Agent shall have determined (which determination shall be conclusive and binding
upon the Borrower) that adequate means do not exist for ascertaining the
Replacement Rate, then the Agent shall give written notice thereof (or
telephonic notice, promptly confirmed in writing) to Borrower and the Lenders as
soon as practicable thereafter. Until the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, the
Loans shall be converted to Loans bearing interest at the Base Rate.
Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to
make, to Continue, or to Convert Base Rate Loans into LIBOR Loans shall be
suspended until such time as such Lender may again make or maintain LIBOR Loans
(in which case the provisions of Section 4.6 shall be applicable).
Section 4.4. Compensation.
Subject to delivery of a statement if requested by the Borrower as permitted
below, the Borrower shall pay to the Agent for the account of each Lender,
within 5 Business Days following the request of such Lender through the Agent,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense (excluding lost profit
and loss of margin) that such Lender reasonably determines is attributable to:
-38-



--------------------------------------------------------------------------------



(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan;
(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Loan from such Lender on the requested date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation; or
(c)the assignment of any LIBOR Loan other than on the last day of an Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 4.5.
Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith. Calculation of all amounts payable to a
Lender under this Section shall be made as though such Lender had actually
funded LIBOR Loans through the purchase of deposits in the relevant market
bearing interest at the rate applicable to such LIBOR Loans in an amount equal
to the amount of the LIBOR Loans and having a maturity comparable to the
relevant Interest Period.
Section 4.5. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.3 but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender does not vote in favor of any amendment, modification or waiver to the
requirements of Section 9.7(c)(i)(y) or a Default or Event of Default under
Section 10.1(m)(i), (ii), or (iii) and the Requisite Lenders shall have voted in
favor of such amendment, modification or waiver, then, so long as there does not
then exist any Default or Event of Default, the Borrower may either (i) demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Loans and any unused Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5(b) for
a purchase price equal to the aggregate principal balance of the Loans then
owing to the Affected Lender plus any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee, or (ii)
solely, with respect to clause (c), pay to the Affected Lender the aggregate
principal balance of the Loans then owing to the Affected Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, whereupon the Loans and any unused Commitment of the Affected
Lender shall be terminated and the Affected Lender shall no longer be a party
hereto or have any rights or obligations hereunder or under any of the other
Loan Documents. Each of the Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any
-39-



--------------------------------------------------------------------------------



Affected Lender compensation owing to such Affected Lender pursuant to Section
3.12 or 4.1 with respect to periods up to the date of replacement.
Section 4.6. Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section  4.3, then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for LIBOR Loans (or, in the case of a Conversion required by Section  4.3, if
such Lender has determined in good faith that it may not lawfully continue to
maintain any LIBOR Loans to the end of the then current Interest Period, then on
such earlier date as such Lender may specify to the Borrower with a copy to the
Agent) (without payment of any amount that Borrower would otherwise be obligated
to pay pursuant to Section 4.4) and, unless and until such Lender gives notice
as provided below that the circumstances specified in Section 4.1 or 4.3 that
gave rise to such Conversion no longer exist:
(a)to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(b)any portion of such Lender’s Loans that would otherwise be made or Continued
by such Lender as LIBOR Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans of other Lenders are outstanding, then such Lender’s Base
Rate Loans shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding LIBOR Loans and by such Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Commitment Percentages.
Section 4.7. Change of Lending Office.
Each Lender agrees that it shall use reasonable efforts to designate an
alternate Lending Office with respect to any portion of its Loan affected by the
matters or circumstances described in Section 3.12, 4.1 or 4.3 to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.
ARTICLE V. CONDITIONS PRECEDENT
Section 5.1. Initial Conditions Precedent.
The effectiveness of this Agreement and obligation of the Lenders to make the
Loans is subject to the following conditions precedent:
-40-



--------------------------------------------------------------------------------



(a)The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:
(i)  counterparts of this Agreement executed by each of the parties hereto;
(ii)  Notes executed by the Borrower, payable to each Lender and complying with
the applicable provisions of Section 2.8;
(iii)  the Facility Guaranty executed by the Parent and each other Person that
the Borrower elects to make a Guarantor on the Effective Date;
(iv)  an opinion of counsel to the Loan Parties, addressed to the Agent, the
Lenders, in form and substance reasonably satisfactory to the Agent;
(v)  the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
the Borrower and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party, or, in the case
of the Parent only, certified by the Secretary or Assistant Secretary of the
Parent;
(vi)  a certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
(vii)  a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party or its constituent
partners or members authorized to execute and deliver the Loan Documents to
which such Loan Party is a party and, in the case of the Borrower, the officers
of the Borrower then authorized to deliver Notices of Borrowing, Notices of
Continuation and Notices of Conversion;
(viii)  copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
(ix)  a certificate from a Responsible Officer of the Parent and the Borrower to
the effect that (x) all representations and warranties of the Loan Parties
contained in the Loan Documents are true, correct and complete in all material
respects and (y) immediately after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default shall exist;
-41-



--------------------------------------------------------------------------------



(x)  the Fees then due and payable under Section 3.6, and any other Fees payable
to the Agent, the Titled Agents and the Lenders on or prior to the Effective
Date;
(xi)  a Compliance Certificate calculated as of September 30, 2019 (and, if any
Loans are funded on the Effective Date, updated to give pro forma effect to the
financing contemplated by this Agreement and the use of the proceeds of any
Loans funded on the Effective Date);
(xii)  [reserved];
(xiii)  (A) all documentation and other information about the Loan Parties as
shall have been reasonably requested by the Agent or any Lender that it shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and (B) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the Effective Date, any Lender that has
requested, in a written notice to the Borrower at least 10 days prior to the
Effective Date, a Beneficial Ownership Certification in relation to the Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the condition set forth in this clause (B) shall be deemed to be
satisfied); and
(xiv)  such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request; and
(b)In the good faith judgment of the Agent and the Lenders:
(i)  There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status concerning the Parent or its
Subsidiaries since December 31, 2018 that has had or could reasonably be
expected to result in a Material Adverse Effect;
(ii)  No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;
(iii)  The Parent, the Borrower and the Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices, as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Parent, the
Borrower or any
-42-



--------------------------------------------------------------------------------



other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and
(iv)  There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
Section 5.2. Additional Conditions Precedent.
The obligations of the Lenders to make any Loans is subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loans or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(or, in the case of any such representation or warranty already qualified by
materiality, in all respects) on and as of the date of the making of such Loan
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. Each Credit Event shall constitute a
certification by the Parent and the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan, the Parent
and the Borrower shall be deemed to have represented to the Agent and the
Lenders at the time such Loan is made that all conditions to the occurrence of
such Credit Event contained in this Article V have been satisfied.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1. Representations and Warranties.
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, each of the Parent and the Borrower represents and warrants to the
Agent and each Lender as follows:
(a)Organization; Power; Qualification. Each of the Parent, the Borrower, the
Subsidiaries and the other Loan Parties is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1(b) is a
complete and correct list of all Subsidiaries of the Parent setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interests in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person, (iv) the percentage of
ownership of such Subsidiary represented by such Equity Interests and (v)
whether such Subsidiary is a Significant
-43-



--------------------------------------------------------------------------------



Subsidiary and/or an Excluded Subsidiary. Except as disclosed in such Schedule,
as of the Agreement Date (i) each of the Parent, the Borrower and the
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens), and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (ii) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (iii) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. As of the Agreement Date Part II of Schedule 6.1(b) correctly sets forth
all Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Parent.
(c)Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents to which any Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally,
(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Loan Party is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law relating to any Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Loan Party, or any indenture, agreement or other instrument to
which any Loan Party is a party or by which it or any of its respective
properties may be bound, including without limitation, the Existing Revolving
Credit Facility; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by any
Loan Party.
(e)Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, each Subsidiary and each other Loan Party is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
the Parent, the Borrower, a Subsidiary or such other Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(f)Title to Properties. As of the Agreement Date, Part I of Schedule 6.1(f) is a
complete and correct listing of all of the real property owned or leased by the
Parent, the Borrower, each other Loan Party and each other Subsidiary. Each such
Person (i) has good, marketable and legal title to, or a valid leasehold
interest in, each Eligible Property owned by such Person and (ii) owns or has a
valid leasehold interest in such Person’s respective other material assets.
-44-



--------------------------------------------------------------------------------



(g)Existing Indebtedness. Schedule 6.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Parent, the Borrower and
the Subsidiaries, including without limitation, Guarantees of the Parent, the
Borrower and the Subsidiaries, and indicating whether such Indebtedness is
Secured Indebtedness or Unsecured Indebtedness.
(h)Litigation. Except as set forth on Schedule 6.1(h), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Parent, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting the Parent, the Borrower, any
Subsidiary or any other Loan Party or any of its respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Parent, the
Borrower, any Subsidiary or any other Loan Party which could reasonably be
expected to have a Material Adverse Effect.
(i)Taxes. All federal, state and other tax returns of the Parent, the Borrower,
any Subsidiary or any other Loan Party required by Applicable Law to be filed
have been duly filed, and all federal, state and other taxes, assessments and
other governmental charges or levies upon the Parent, the Borrower, any
Subsidiary and each other Loan Party and its respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Parent, the Borrower,
its Subsidiaries or any other Loan Party is under audit. All charges, accruals
and reserves on the books of the Parent, the Borrower and each Subsidiary and
each other Loan Party in respect of any taxes or other governmental charges are
in accordance with GAAP.
(j)Financial Statements. The Parent has furnished to each Lender copies of (i)
the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ending December 31, 2018, and the related
audited consolidated statements of operations, cash flows and shareholders’
equity for the fiscal year ending on such dates, with the opinion thereon of
Deloitte & Touche LLP, and (ii) the unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal quarter ending September
30, 2019, and the related unaudited consolidated statements of operations, cash
flows and shareholders’ equity of the Parent and its consolidated Subsidiaries
for the fiscal quarter ending on such date. Such financial statements (including
in each case related schedules and notes) present fairly, in all material
respects and in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Parent nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or in the notes
thereto, except as referred to or reflected or provided for in said financial
statements.
(k)No Material Adverse Change. Since December 31, 2018, no event, condition,
situation or status concerning the Parent or its Subsidiaries has occurred that
has had or could reasonably be expected to result in a Material Adverse Effect.
Each of the Borrower and the Parent is Solvent. The Parent, the Borrower and the
other Loan Parties, taken as a whole, are Solvent. The Parent and its
Subsidiaries, taken as a whole, are Solvent.
-45-



--------------------------------------------------------------------------------



(l)ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.
(m)Not Plan Assets; No Prohibited Transaction. None of the assets of the Parent,
the Borrower, any Subsidiary or any other Loan Party constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.
(n)Absence of Defaults. None of the Parent, the Borrower or any Subsidiary is in
default in any material respect beyond any applicable grace period under its
articles of incorporation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case: (i) constitutes a Default or
an Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
the Parent, the Borrower, any Subsidiary or any other Loan Party under any
agreement (other than this Agreement) or judgment, decree or order to which the
Parent, the Borrower or any Subsidiary or other Loan Party is a party or by
which the Parent, the Borrower or any Subsidiary or other Loan Party or any of
their respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(o)Environmental Laws. Each of the Parent, the Borrower, the Subsidiaries and
the other Loan Parties has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower is aware
of, or has received notice of any events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Parent, the
Borrower and the Subsidiaries, may interfere with or prevent compliance or
continued compliance with Environmental Laws, or may give rise to any common-law
or legal liability, or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material on or from any of the Properties
of the Parent, the Borrower, or any Subsidiary; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Parent’s and the Borrower’s knowledge, threatened, against the Parent, the
Borrower or any Subsidiary relating in any way to Environmental Laws.
-46-



--------------------------------------------------------------------------------



(p)Investment Company; Etc. None of the Parent, the Borrower, any Subsidiary or
any other Loan Party is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money, otherwise obtain extensions of
credit or repay indebtedness.
(q)Margin Stock. None of the Parent, the Borrower, any Subsidiary or any other
Loan Party is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System.
(r)Affiliate Transactions. Except as permitted by Section 9.10, none of the
Parent, the Borrower, any Subsidiary or any other Loan Party is a party to any
transaction with an Affiliate.
(s)Intellectual Property. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright or other proprietary right of any other Person
except where the failure to own or have the right to use such Intellectual
Property without known conflict could not reasonably be expected to have a
Material Adverse Effect. The Parent, the Borrower, each other Loan Party and
each other Subsidiary have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property. No claim which could reasonably be expected to have a
Material Adverse Effect has been asserted by any Person with respect to the use
of any such Intellectual Property by the Parent, the Borrower, any other Loan
Party or any other Subsidiary, or challenging or questioning the validity or
effectiveness of any such Intellectual Property. The use of such Intellectual
Property by the Parent, the Borrower, its Subsidiaries and the other Loan
Parties, does not infringe on the rights of any Person, subject to such claims
and infringements as do not, in the aggregate, give rise to any liabilities on
the part of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(t)Business. As of the Agreement Date, the Parent, the Borrower and the other
Subsidiaries are engaged in the business of owning, managing, leasing, acquiring
and making investments in office and industrial properties, together with other
business activities incidental thereto.
(u)Broker’s Fees. No Loan Party is required to pay any broker’s or finder’s fee,
commission or similar compensation with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower or any of its
Subsidiaries ancillary to the transactions contemplated hereby.
(v)Accuracy and Completeness of Information. All written information, reports
and other papers and data (excluding financial projections and other forward
looking statements) furnished to the Agent or any Lender by, on behalf of, or at
the direction of, the Parent, the Borrower, any Subsidiary or any other Loan
Party in connection with, pursuant to or relating in any way to this Agreement,
is true and accurate in all material respects on the date as of which such
information, reports, and other papers and data is stated or certified. All
financial statements (including in each case all related schedules and notes)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Parent, the Borrower, any
-47-



--------------------------------------------------------------------------------



Subsidiary or any other Loan Party in connection with, pursuant to or relating
in any way to this Agreement, present fairly, in all material respects and in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments). All financial
projections and other forward looking statements prepared by or on behalf of the
Parent, the Borrower, any Subsidiary or any other Loan Party that have been or
may hereafter be made available to the Agent or any Lender were or will be
prepared in good faith based on reasonable assumptions. As of the Effective
Date, no fact is known to the Parent or the Borrower which has had, or may in
the future have (so far as the Borrower can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 6.1(j) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.
(w)REIT Status. The Parent qualified as a REIT in the fiscal year most recently
ended and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Parent to maintain its status as a REIT.
(x)Eligible Properties. As of the Agreement Date, Schedule 6.1(x) is a correct
and complete list of all Eligible Properties. Schedule 6.1(x) sets forth as of
the Agreement Date whether such Eligible Property is a CBD or Urban Infill
Property, an Acquisition Property or a Development Property. Each of the assets
included by the Parent in calculations of Unencumbered NOI satisfies all of the
requirements contained in the definition of “Eligible Property”.
(y)Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and, to the extent they are acting in any capacity in connection with the credit
facility established hereby, agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and, to the extent
they are acting in any capacity in connection with the credit facility
established hereby, agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Borrower, any
Subsidiary or, to the knowledge of the Borrower or such Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agents of the Borrower or any Subsidiary to the extent that they
are acting in any capacity in connection with the credit facility established
hereby, is a Sanctioned Person. No Loan, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.
(z)Patriot Act. No Loan Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act or enabling legislation or executive order relating thereto. Neither
any Loan Party nor any of its Subsidiaries is in violation of, and neither the
making of the Loans hereunder nor the use of the proceeds thereof will violate,
(a) the Trading with Enemy Act, (b) any of the foreign assets control
regulations of the United State Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Loan Parties (i) is a blocked person
described in Section 1 of Executive Order 13224 of the President of the United
States or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.
(aa)EEA Financial Institution. No Loan Party is an EEA Financial Institution.
-48-



--------------------------------------------------------------------------------



Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any Subsidiary
or any other Loan Party to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
hereto or thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Parent or the
Borrower prior to the Agreement Date and delivered to the Agent or any Lender in
connection with the underwriting or closing of the transactions contemplated
hereby) shall constitute representations and warranties made by the Parent or
the Borrower to the Agent and the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.
ARTICLE VII. AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Parent and the Borrower shall
comply with the following covenants:
Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.7, the Parent and the Borrower
shall, and shall cause each Subsidiary to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.
Section 7.2. Compliance with Applicable Law.
The Parent and the Borrower shall, and shall cause each Subsidiary to, comply
with all Applicable Laws, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and, to the extent they are
acting in any capacity in connection with the credit facility established
hereby, agents with Anti-Corruption Laws and applicable Sanctions.
Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary to, protect and preserve
all of its respective material properties, including, but not limited to, all
material Intellectual Property, and maintain in good repair, working order and
condition all material tangible properties, ordinary wear and tear excepted.
-49-



--------------------------------------------------------------------------------



Section 7.4. Conduct of Business.
The Parent and its Subsidiaries, taken as a whole shall carry on, their
respective businesses as described in Section 6.1(t).
Section 7.5. Insurance.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
Section 7.6. Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which are more than 60 days past due and which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of the Parent, the
Borrower, such Subsidiary or such other Loan Party, as applicable, in accordance
with GAAP.
Section 7.7. Visits and Inspections.
The Parent and the Borrower shall, and shall cause each Subsidiary to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
its accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent and any Subsidiary with its accountants.
Section 7.8. Use of Proceeds.
The Borrower shall use the proceeds of the Loans for general corporate purposes
only, including without limitation, repayment of Indebtedness. No part of the
proceeds of the Loans will be used for the purpose of buying or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or
-50-



--------------------------------------------------------------------------------



carrying any such margin stock; provided, however, the Borrower may use proceeds
of the Loans to purchase the Parent’s capital stock and the Borrower’s
partnership interests unless (i) such use will result in a violation of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or (ii) such use will require the Agent or any Lender to file any form or
other documentation or take any other action in compliance with Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System and the
Borrower has failed to provide the Agent prior written notice of such use and to
execute, complete and deliver all such forms and other documentation and to take
any other action as may be necessary for such compliance by the Agent or any
Lender. The Borrower will not request any Loan, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
Section 7.9. Environmental Matters.
The Parent and the Borrower shall, and shall cause each Subsidiary and each
other Loan Party to, comply with all Environmental Laws the failure with which
to comply could reasonably be expected to have a Material Adverse Effect. If the
Parent, the Borrower, any Subsidiary or any other Loan Party shall (a) receive
notice that any violation of any Environmental Law may have been committed or is
about to be committed by such Person, (b) receive notice that any administrative
or judicial complaint or order has been filed or is about to be filed against
the Parent, the Borrower, any Subsidiary or any other Loan Party alleging
violations of any Environmental Law or requiring the Parent, the Borrower, any
Subsidiary or any other Loan Party to take any action in connection with the
release of Hazardous Materials or (c) receive any notice from a Governmental
Authority or private party alleging that the Parent, the Borrower, any
Subsidiary or any other Loan Party may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Parent, the Borrower, any Subsidiary or any other Loan
Party. The Parent and the Borrower shall, and shall cause each Subsidiary and
each other Loan Party to, take promptly all actions necessary to prevent the
imposition of any Liens arising out of or related to any Environmental Laws on
(i) any Eligible Property or (ii) any of their other respective properties, if
(solely with respect to this clause (ii)), the imposition of such Lien could
reasonably be expected to cause a Material Adverse Effect.
Section 7.10. Books and Records.
The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in such
detail, form and scope as is consistent with good business practice and in
accordance with GAAP.
Section 7.11. Further Assurances.
The Parent and the Borrower shall, at their cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments,
-51-



--------------------------------------------------------------------------------



documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary to effectuate the provisions and intent of this
Agreement and the other Loan Documents.
Section 7.12. New Subsidiaries/Guarantors.
(a)Guarantors. The Borrower may, at its option, cause any Subsidiary that is not
already a Guarantor to become a Guarantor by executing and delivering to the
Agent each of the following items, each in form and substance satisfactory to
the Agent: (i) an Accession Agreement executed by such Subsidiary and (ii) the
items that would have been delivered under Sections 5.1(a)(iv) through (viii)
and (xiii) if such Subsidiary had been a Guarantor on the Effective Date.
(b)Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
(other than the Parent) from the Facility Guaranty so long as: (i) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1; (ii) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
release with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents; and (iii) the Agent shall have received such written request at least
5 Business Days (or such other period as may be acceptable to the Agent) prior
to the requested date of release. Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.
Section 7.13. REIT Status.
The Parent shall at all times maintain its status as a REIT.
Section 7.14. Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange, the American Stock
Exchange or another nationally recognized stock exchange located in the United
States and reasonably approved by the Agent or which is the subject of price
quotations in the over-the-counter market as reported by the National
Association of Securities Dealers Automated Quotation System.
ARTICLE VIII. INFORMATION
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Parent and the Borrower, as
applicable, shall furnish to each Lender (or to the Agent if so provided below)
at its Lending Office:
Section 8.1. Quarterly Financial Statements.
-52-



--------------------------------------------------------------------------------



Not later than 5 days after the same is filed with the Securities and Exchange
Commission (but in no event later than 60 days after the end of each of the
first, second and third fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief executive officer or chief financial officer of
the Parent, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the Parent
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year-end audit adjustments).
Section 8.2. Year-End Statements.
Not later than 5 days after the same is filed with the Securities and Exchange
Commission (but in no event later than 90 days after the end of each fiscal year
of the Parent), the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such fiscal year, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be (a) certified by the chief executive officer or chief financial officer
of the Parent, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the Parent
and its Subsidiaries as at the date thereof and the results of operations for
such period and (b) accompanied by the report thereon of independent certified
public accountants of recognized national standing, whose report shall be
unqualified.
Section 8.3. Compliance Certificate; Other Reports.
At the time financial statements are furnished pursuant to Sections 8.1 and 8.2,
and within 5 Business Days of the Agent’s reasonable request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit G (a
“Compliance Certificate”) executed by the chief financial officer of the Parent:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Parent was in compliance
with the covenants contained in Section 9.1 and (b) stating that, to the best of
his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Parent and the Borrower with respect to such event,
condition or failure. At the time financial statements are furnished pursuant to
Sections 8.1 and 8.2, the Parent shall also deliver (A) a report, in form and
detail reasonably satisfactory to the Agent, setting forth a statement of Funds
From Operations for the period of four consecutive fiscal periods then ending;
and (B) a report, in form and detail reasonably satisfactory to the Agent,
setting forth a list of all Properties acquired by the Parent, the Borrower and
the Subsidiaries since the date of the delivery of the previous such report,
such list to identify such Property’s name, location, date acquired, acquisition
cost, amount of related mortgage Indebtedness, if any, and the Occupancy Rate
and Net Operating Income for such Property.
Section 8.4. Other Information.
(a)Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Parent or its Board of Directors by its
independent public accountants;
-53-



--------------------------------------------------------------------------------



(b)Securities Filings. Within 5 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Agent) and any registration statements on Form S-8 or its equivalent),
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other
periodic reports which the Parent, the Borrower, any Subsidiary or any other
Loan Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;
(c)Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any Subsidiary
or any other Loan Party;
(d)Partnership Information. Promptly upon the mailing thereof to the partners of
the Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;
(e)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and of which has resulted or could reasonably be expected to result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief executive officer or chief financial officer of the
Parent setting forth details as to such occurrence and the action, if any, which
the Parent or applicable member of the ERISA Group is required or proposes to
take;
(f)Litigation. To the extent the Parent, the Borrower or any Subsidiary is aware
of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, the
Borrower or any Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of the Parent, the Borrower or any Subsidiary are being audited;
(g)Modification of Organizational Documents. A copy of any amendment to the
articles of incorporation, bylaws, partnership agreement, operating agreement or
other similar organizational documents of the Parent, the Borrower or any other
Loan Party within 15 Business Days after the effectiveness thereof;
-54-



--------------------------------------------------------------------------------



(h)Change of Financial Condition or Beneficial Ownership. Prompt notice of (i)
any change in the business, assets, liabilities, financial condition or results
of operations of the Parent, the Borrower or any Subsidiary which has had or
could reasonably be expected to have a Material Adverse Effect or (ii) any
change in the information provided in any Beneficial Ownership Certification
delivered to such Lender that would result in a change to the list of beneficial
owners identified in such certification;
(i)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Parent or the Borrower obtaining knowledge thereof:
(i) any Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Parent, the Borrower, any Subsidiary or any
other Loan Party under any Material Contract to which any such Person is a party
or by which any such Person or any of its respective properties may be bound;
(j)Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against the Parent, the Borrower, any Subsidiary
or any other Loan Party or any of their respective properties or assets;
(k)Notice of Violations of Law. Prompt notice if the Parent, the Borrower, any
Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;
(l)Other Information. From time to time and promptly upon each request, (i) such
certificates, documents or information regarding the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower or any Subsidiaries as the Agent or any Lender (through
the Agent) may reasonably request and (ii) information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.
Section 8.5. Electronic Delivery of Certain Information.
(a)The Parent and the Borrower may deliver documents, materials and other
information required to be delivered pursuant to Article VIII (collectively,
“Information”) in an electronic format acceptable to the Agent by e-mailing any
such Information to an e-mail address of the Agent as specified to the Borrower
by the Agent from time to time. The Agent shall promptly post such Information
on the Parent’s or the Borrower’s behalf on an internet or intranet website to
which each Lender and the Agent has access, whether a commercial, third-party
website (such as Intralinks or SyndTrak) or any other electronic platform chosen
by the Agent to be its electronic transmission system (the “Platform”). Such
Information shall only be deemed to have been delivered to the Lenders on the
date on which such Information is so posted.
(b)In addition, the Parent and the Borrower may deliver Information required to
be delivered pursuant to Sections 8.1, 8.2, and 8.4(b) and (c) by posting any
such Information to the Parent’s internet website (as of the Agreement Date,
www.piedmontreit.com) or to the website of the Securities and Exchange
Commission (www.sec.gov). Any such Information provided in such manner shall
only be deemed to have been delivered to the Agent or a Lender (i) on the date
on which the Agent or such Lender, as applicable, receives notice from the
Borrower that such Information has been posted and (ii) only if such Information
is publicly available without charge on such website. If for any reason, the
-55-



--------------------------------------------------------------------------------



Agent or a Lender either did not receive such notice or after reasonable efforts
was unable to access such website, then the Agent or such Lender, as applicable,
shall not be deemed to have received such Information. In addition to any manner
permitted by Section 12.1, the Borrower may notify the Agent or a Lender that
Information has been posted to such a website by causing an e-mail notification
to be sent to an e-mail address specified from time to time by the Agent or such
Lender, as applicable. Notwithstanding the foregoing, (i) the Agent and each
Lender is responsible for signing up, and agrees to sign up, for e-mail
notifications by selecting "E-mail Alerts" on Parent's Investor Relations
webpage at http//investor.piedmontreit.com and submitting the e-mail address to
which the Agent or such Lender, as the case may be, desires to have e-mail
notifications delivered to the Agent or such Lender and the Agent and each
Lender hereby agree that such e-mail notifications to such e-mail addresses will
satisfy the notification requirements of this subsection (b), and (ii) failure
of the Agent or any Lender to sign up for such e-mail notifications or to keep
such e-mail addresses current shall relieve the Borrower from any obligation to
provide e-mail notifications to the Agent or such Lender in order for the
Information required to be delivered pursuant to Sections 8.1, 8.2, and 8.4(b)
to be deemed to have been delivered by the Borrower by the Borrower’s posting
such Information to the Parent's internet website.
(c)Notwithstanding anything in this Section to the contrary (i) the Parent and
the Borrower shall deliver paper copies of Information to the Agent or any
Lender that requests the Parent and the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given to the
Borrower by the Agent or such Lender and (ii) in every instance the Parent shall
be required to provide to the Agent a paper original of the Compliance
Certificate required by Section 8.3.
(d)The Parent and the Borrower acknowledge and agree that the Agent may make
Information, as well as any other written information, notices, demands,
reports, data, certificates, documents, instruments, agreements and other
materials relating to the Parent, the Borrower, any Subsidiary or any other Loan
Party or any other materials or matters relating to this Agreement, any of the
other Loan Documents or any of the transactions contemplated by the Loan
Documents, in each case to the extent that the Agent’s communication thereof to
the Lenders is otherwise permitted hereunder (collectively, the
“Communications”) available to the Lenders by posting the same on the Platform.
Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Agent from time to time in accordance with customary industry standards in
effect from time to time (including, as of the Effective Date, a user
ID/password authorization system) and the Platform is secured through a per-deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, each of the Lenders, the Parent and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders, the Parent and the
Borrower hereby approves distribution of the Communications through the Platform
and understands and assumes the risks of such distribution. THE PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE AGENT, THE LEAD ARRANGER OR ANY OF THEIR RESPECTIVE
-56-



--------------------------------------------------------------------------------



RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET
OR THE PLATFORM. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (i) to notify the Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address. Each of the Lenders, the Parent and the Borrower agrees that the
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Communications on the Platform in accordance with the
Agent’s generally applicable document retention procedures and policies. Nothing
herein shall prejudice the right of the Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.
(e)The Agent shall have no obligation to request the delivery or to maintain
copies of any of the Information or other materials referred to above, and in no
event shall have any responsibility to monitor compliance by the Parent or the
Borrower with any such requests. Each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such Information or other
materials.
Section 8.6. Public/Private Information.
The Parent and the Borrower will cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Parent or the Borrower to the Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and will designate Information
Materials (a) that are either available to the public or not material with
respect to the Parent, the Borrower and the Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.
ARTICLE IX. NEGATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Parent and the Borrower shall
comply with the following covenants:
Section 9.1. Financial Covenants.
The Parent shall not permit:
(a)Maximum Leverage Ratio. The ratio of (i) Total Indebtedness (net of, as of
such date of determination, an amount equal to the lesser of (x) the amount of
unrestricted cash and cash equivalents in excess of $30,000,000 and (y) the
amount of Total Indebtedness that matures within 24 months of such date of
determination) to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then such failure to comply with the foregoing
covenant shall not constitute a Default or an Event of Default and the Parent
shall be deemed to be in compliance with this Section 9.1(a) so long as (1) the
Parent’s failure to comply with the foregoing covenant is in connection with the
Parent’s (or any Consolidated Subsidiary’s)
-57-



--------------------------------------------------------------------------------



acquisition of a portfolio of Properties with a purchase price of at least 5.0%
of Total Asset Value, (2) such acquisition is otherwise permitted hereunder, (3)
such ratio does not exceed 0.60 to 1.00 for a period of more than four
consecutive fiscal quarters and (4) such ratio has not exceeded 0.60 to 1.00 at
any other time during the current fiscal year of the Parent.
(b)Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for the
period of four consecutive fiscal quarters of the Parent most recently ending to
(ii) Fixed Charges of the Parent for such period, to be less than 1.50 to 1.00
at any time.
(c)Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness
(net of, as of such date of determination, an amount equal to the lesser of (x)
the amount of unrestricted cash and cash equivalents in excess of $30,000,000
and (y) the amount of Secured Indebtedness that matures within 24 months of such
date of determination) of the Parent to (ii) Total Asset Value, to exceed 0.40
to 1.00 at any time.
(d)Minimum Unencumbered Leverage Ratio. The ratio of (i) Unencumbered Asset
Value to (ii) Unsecured Indebtedness of the Parent plus the Parent’s Share of
Unsecured Indebtedness of its Consolidated Subsidiaries and Unconsolidated
Affiliates, to be less than 1.60 to 1.00 at any time.
(e)Minimum Unencumbered Interest Coverage Ratio. The ratio of (i) Unencumbered
NOI for the period of four consecutive fiscal quarters of the Parent most
recently ending to (ii) Unsecured Interest Expense for such period, to be less
than 1.75 to 1.00 at any time.
Section 9.2. Restricted Payments.
If a Default or Event of Default specified in Section 10.1(a) or Section 10.1(b)
exists, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 10.2(a), the Parent
and the Borrower shall not, and shall not permit any Subsidiary to, make any
Restricted Payments to any Person provided, however, that the Borrower may
declare and make cash distributions to the Parent and its other partners on a
pro rata basis with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.13.
Section 9.3. Indebtedness.
The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, incur, assume, or otherwise become obligated in respect
of any Indebtedness after the Agreement Date if immediately thereafter and after
giving effect thereto, a Default or Event of Default would be in existence,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.
Section 9.4. [Reserved].
Section 9.5. Investments Generally.
The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:
-58-



--------------------------------------------------------------------------------



(a)ownership of Equity Interests in Subsidiaries and Unconsolidated Affiliates;
provided that, notwithstanding anything to the contrary contained herein, the
purchase or acquisition of additional Equity Interests in a Subsidiary or
Unconsolidated Affiliate is permitted only so long as immediately prior to such
purchase or acquisition, and after giving effect thereto, no Default or Event of
Default is or would be in existence;
(b)Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case immediately prior to such Investment, and after giving effect thereto,
no Default or Event of Default is or would be in existence;
(c)[reserved];
(d)Investments in Cash Equivalents;
(e)intercompany Indebtedness among the Parent, the Borrower and other Loan
Parties provided that such Indebtedness is permitted by the terms of Section
9.3;
(f)loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and
(g)any other Investment so long as immediately prior to making such Investment,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence.
Section 9.6. Liens; Negative Pledges; Other Matters.
(a)The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately following the creation,
assumption or incurring of such Lien, a Default or Event of Default would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.
(b)The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into, assume or otherwise be bound by any Negative
Pledge with respect to any Eligible Property or otherwise if, immediately prior
to entering into, assuming or being bound by such Negative Pledge or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence hereunder.
(c)The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than an Excluded Subsidiary or a Subsidiary that is not
a Wholly Owned Subsidiary) to: (i) pay dividends or make any other distribution
on any of such Subsidiary’s capital stock or other equity interests owned by the
Parent, the Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the
Parent, the Borrower or any Subsidiary; (iii) make loans or advances to the
Parent, the Borrower or any Subsidiary; or (iv) transfer any of its property or
assets to the Parent, the Borrower or any Subsidiary.
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
-59-



--------------------------------------------------------------------------------



The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:
(a)any of the actions described in the immediately preceding clauses (i) through
(iii) may be taken with respect to any Subsidiary or any Loan Party (other than
the Parent or the Borrower) so long as:
(i)  immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence; and
(ii)  in the case of a merger involving a Loan Party or a Subsidiary that owns
or leases an Eligible Property, (x) the Borrower shall have given the Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger, such
notice to include a certification to the effect that immediately after and after
giving effect to such action, no Default or Event of Default is or would be in
existence, (y) if the Subsidiary so merging is a Loan Party and the survivor
entity is to be a Guarantor, the survivor entity shall, if requested by the
Agent, have executed and delivered an assumption agreement in form and substance
satisfactory to the Agent pursuant to which such survivor entity shall expressly
assume all of such Loan Party’s Obligations under the Loan Documents to which it
is a party, and (z) within 30 days of consummation of such merger, the survivor
entity, if a Loan Party delivers to the Agent items of the type referred to in
Sections 5.1(a)(v) through (viii) with respect to the survivor entity as in
effect after consummation of such merger (if not previously delivered to the
Agent and still in effect);
(b)the Parent, the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;
(c)a Person may merge with or into the Parent or the Borrower so long as:
(i)  the Parent or the Borrower, as the case may be, is the survivor of such
merger, or if the Parent or the Borrower is not the survivor, (w) the survivor
is a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia, (x) the survivor shall
expressly assume, pursuant to an agreement in form satisfactory to the Agent,
all obligations of Parent or the Borrower, as applicable, under the Loan
Documents to which it is a party, and (y) individuals who constituted the Board
of Directors of the Parent immediately prior to such merger constitute a
majority of the Board of Directors of the Parent immediately following such
merger;
(ii)  immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; and
(iii)  the Borrower shall have given the Agent and the Lenders at least 10
Business Days’ prior written notice of such merger, such notice to include a
certification as to the matters described in the immediately preceding clause
(ii) (except that such prior notice shall not be required in the case of the
merger of a Subsidiary with and into the Parent or the Borrower);
(d)the Parent, the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves; provided that (1) any such sale, transfer or
disposition of an Eligible Property shall
-60-



--------------------------------------------------------------------------------



not result in an Event of Default under Section 9.1, and if an Event of Default
has occurred and is continuing, such sales, transfers or dispositions of
Eligible Properties shall only be among the Borrower and Subsidiaries of the
Borrower that meet the requirements of clause (f) of the definition of Eligible
Property, and (2) if an Event of Default has occurred and is continuing, such
sales, transfers or dispositions of assets other than Eligible Properties shall
only be among the Parent, the Borrower and Wholly Owned Subsidiaries of the
Borrower.
Section 9.8. Fiscal Year.
The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 9.9. Modifications of Organizational Documents.
The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.
Section 9.10. Transactions with Affiliates.
The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Loan Party), except
(a) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any Subsidiary and
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate and (b) transactions solely
among the Parent, the Borrower, other Loan Parties and Wholly Owned
Subsidiaries.
Section 9.11. ERISA Exemptions.
The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.
ARTICLE X. DEFAULT
Section 10.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans.
(b)Default in Payment of Interest and Other Obligations. (i) The Borrower shall
fail to pay when due any interest on any of the Loans, and such failure shall
continue for a period of 5 Business Days or (ii) the Borrower shall fail to pay
when due any of the other payment Obligations owing by the
-61-



--------------------------------------------------------------------------------



Borrower under this Agreement or any other Loan Document, or any other Loan
Party shall fail to pay when due any payment Obligation owing by such other Loan
Party under any Loan Document to which it is a party, and in each case, such
failure shall continue for a period of ten (10) calendar days after the date on
which the Borrower or such Loan Party receives notice of such failure from the
Agent.
(c)Default in Performance. (i) The Borrower or the Parent shall fail to perform
or observe any term, covenant, condition or agreement contained in Section 7.8,
Section 8.1, Section 8.2, Section 8.3, Section 8.4(i) or in Article IX or (ii)
the Borrower, the Parent or any other Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and in the case of this clause (ii) only such failure shall
continue for a period of 30 days after the date upon which the Borrower has
received written notice of such failure from the Agent.
(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of any Loan Party under this Agreement or under any
other Loan Document, or any amendment hereto or thereto, or in any other writing
or statement at any time furnished or made or deemed made by or on behalf of any
Loan Party to the Agent or any Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.
(e)Indebtedness Cross-Default; Derivatives Contracts.
(i)  The Borrower, the Parent or any other Loan Party shall fail to pay when due
and payable, within any applicable grace or cure period, the principal of, or
interest on, any Indebtedness (other than (x) Indebtedness which is Nonrecourse
Indebtedness to the Borrower, the Parent and each other Loan Party, (y) the
Loans and (z) Indebtedness in respect of Derivatives Contracts) having an
aggregate outstanding principal amount of $50,000,000 or more (“Material
Indebtedness”);
(ii)  (x) the maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (other than as a
result of actions taken by the Borrower, the Parent or a Loan Party in the
ordinary course of business);
(iii)  any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity; or
(iv)  as a result of any Loan Party’s failure to perform or observe any term,
covenant, condition or agreement contained in any Derivatives Contract, such
Derivatives Contract is terminated and the Derivatives Termination Value owed by
such Loan Party as a result thereof is $50,000,000 or more.
(f)Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Significant Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to
-62-



--------------------------------------------------------------------------------



take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.
(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any
Significant Subsidiary in any court of competent jurisdiction seeking: (i)
relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Parent, the Borrower, such
Significant Subsidiary or such other Loan Party (including, but not limited to,
an order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.
(h)Litigation; Enforceability. The Parent, the Borrower or any other Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Facility Guaranty or any other Loan
Document shall cease to be in full force and effect (except as a result of the
express terms thereof).
(i)Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Parent, the Borrower or any other Loan Party, by
any court or other tribunal and (i) such judgment or order shall continue for a
period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against the Parent, the Borrower and such other Loan Parties,
$50,000,000 or (B) in the case of an injunction or other non-monetary judgment,
such injunction or judgment could reasonably be expected to have a Material
Adverse Effect.
(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Parent, the Borrower or any other Loan
Party which exceeds, individually or together with all other such warrants,
writs, executions and processes, $50,000,000 in amount and such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period of 30 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Loan Party.
-63-



--------------------------------------------------------------------------------



(k)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Liabilities in excess of $50,000,000 shall be filed
under Title IV of ERISA by any member of the ERISA Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Liabilities
in excess of $50,000,000; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any such Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $50,000,000.
(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.
(m)Change of Control/Change in Management.
(i)  Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 33% of the total voting power of the then outstanding
voting stock of the Parent;
(ii)  During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent then in
office; or
(iii)  The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be
the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.
(n)An Event of Default under and as defined in the Existing Revolving Credit
Facility shall occur.
Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration.
(i)  Automatic. Upon the occurrence of an Event of Default specified in Section
10.1(f) or 10.1(g), (A) (i) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding and (ii) all of the other
Obligations (other than obligations in respect of
-64-



--------------------------------------------------------------------------------



Derivatives Contracts), including, but not limited to, the other amounts owed to
the Lenders and the Agent under this Agreement, the Notes or any of the other
Loan Documents shall become immediately and automatically due and payable
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived by the Borrower and (B) the unused Commitments and the
obligation of the Lenders to make Loans hereunder shall immediately and
automatically terminate.
(ii)  Optional. If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding and (2) all
of the other Obligations (other than obligations in respect of Derivatives
Contracts), including, but not limited to, the other amounts owed to the Lenders
and the Agent under this Agreement, the Notes or any of the other Loan Documents
to be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower and (B) terminate the unused
Commitments and the obligation of the Lenders to make Loans hereunder.
(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.
(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.
(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Parent, the Borrower and the Subsidiaries, without
notice of any kind whatsoever and without regard to the adequacy of any security
for the Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Parent, the
Borrower and the Subsidiaries and to exercise such power as the court shall
confer upon such receiver.
Section 10.3. Allocation of Proceeds.
If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:
(a)amounts due the Agent in respect of fees and expenses due under Section 12.2;
(b)amounts due the Lenders in respect of fees and expenses due under Section
12.2, pro rata in the amount then due each Lender;
(c)payments of interest on the Loans, to be applied for the ratable benefit of
the Lenders;
(d)payments of principal on the Loans, to be applied for the ratable benefit of
the Lenders;
(e)amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;
-65-



--------------------------------------------------------------------------------



(f)payment of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
(g)any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.
Section 10.4. Performance by Agent.
If the Borrower, the Parent or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower, the Parent or such Loan Party after
the expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Agent, promptly pay any amount reasonably
expended by the Agent in such performance or attempted performance to the Agent,
together with interest thereon at the applicable Post-Default Rate from the date
of such expenditure until paid. Notwithstanding the foregoing, neither the Agent
nor any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower, the Parent or any other Loan
Party under this Agreement or any other Loan Document.
Section 10.5. Rights Cumulative.
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.
ARTICLE XI.  THE AGENT
Section 11.1. Authorization and Action.
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such actions and
powers as are reasonably incidental thereto. Not in limitation of the foregoing,
each Lender authorizes and directs the Agent to enter into the Loan Documents
for the benefit of the Lenders. Each Lender hereby agrees that, except as
otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. At the request
of a Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent
-66-



--------------------------------------------------------------------------------



will also furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. The Agent shall not have any
duties or obligations except those expressly set forth herein. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy. The Agent may perform any of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any of their respective duties and exercise their
respective rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the
Commitments as well as activities as Agent. The Agent shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent. With the exception of Section 11.8 hereof, the
provisions of this Article XI are solely for the benefit of the Agent and the
Lenders, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions.
Section 11.2. Agent’s Reliance, Etc.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable to any Lender for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
any other Loan Document, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Without limiting the generality of the foregoing, the
Agent: (a) may treat the payee of any Note as the holder thereof until the Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to the Agent; (b) may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Parent, the Borrower, any Loan Party or other Persons (except for the
delivery to it of any certificate or document specifically required to be
delivered to it pursuant to Section 5.1) or inspect the property, books
-67-



--------------------------------------------------------------------------------



or records of the Parent, the Borrower, any Loan Party or any other Person; (e)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Agent on behalf of the Lenders in any such collateral; (f)
shall incur no liability to any Lender under or in respect of this Agreement or
any other Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties; and (g)
except as expressly set forth herein, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the Parent or any of their respective Subsidiaries
that is communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. Unless set forth in writing to the contrary, the
making of its Loan by a Lender shall constitute a certification by such Lender
to the Agent and the other Lenders that the Borrower has satisfied the
conditions precedent for initial Loans set forth in Sections 5.1 and 5.2 and
that have not previously been waived by the Requisite Lenders.
Section 11.3. Notice of Defaults.
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default (other than an Event of Default under Section
10.1(a) or Section 10.1(b)(i)) unless the Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If the Agent receives such a “notice of default”, the Agent
shall give prompt notice thereof to the Lenders.
Section 11.4. Truist Bank as Lender.
Truist Bank, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Truist Bank in each case in its
individual capacity. Truist Bank and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any Affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Truist Bank
or its Affiliates may receive information regarding the Parent, the Borrower,
other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.
Section 11.5. [Reserved].
Section 11.6. Lender Credit Decision, Etc.
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
Affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or
-68-



--------------------------------------------------------------------------------



any other Person to such Lender and that no act by the Agent hereafter taken,
including any review of the affairs of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Parent, the Borrower, the Subsidiaries or any
other Affiliate thereof, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Parent, the Borrower, the other
Loan Parties, the Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent, any other Lender or counsel to the Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent, or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.
Section 11.7. Indemnification of Agent.
Each Lender agrees to indemnify the Agent and its Related Parties (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) pro rata in accordance with such Lender’s respective Credit
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Agent (in its capacity
as Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or if the Agent fails to follow
the written direction of the Requisite Lenders (or all of the Lenders if
expressly required hereunder) unless such failure results from the Agent
following the advice of counsel to the Agent of which advice the Lenders have
received notice. Without limiting the generality of the foregoing but subject to
the preceding proviso, each Lender agrees to reimburse the Agent (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees of the counsel(s) of
the Agent’s own choosing) incurred by the Agent in connection with the
preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws. The agreements in this Section shall survive the payment of the Loans and
all other amounts payable hereunder or under the other Loan
-69-



--------------------------------------------------------------------------------



Documents and the termination of this Agreement. If the Borrower shall reimburse
the Agent for any Indemnifiable Amount following payment by any Lender to the
Agent in respect of such Indemnifiable Amount pursuant to this Section, the
Agent shall share such reimbursement on a ratable basis with each Lender making
any such payment.
Section 11.8. Successor Agent.
(a)The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents by the Requisite Lenders (other than the
Lender then acting as Agent) or the Borrower as a result of its gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and non-appealable judgment upon 30 days’ prior written notice to the
Agent. Upon any such resignation or removal, the Requisite Lenders (other than
the Lender then acting as Agent, in the case of the removal of the Agent under
the immediately preceding sentence) shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and its Affiliates that are Qualified Institutions as
a successor Agent). If no successor Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Agent’s giving of notice of
resignation or the Lenders’ removal of the resigning Agent, then the resigning
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least $50,000,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
under the Loan Documents. After any Agent’s resignation or removal hereunder as
Agent, the provisions of this Article XI and Sections 12.2 and 12.9 shall
continue to inure to the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by it while it was Agent under the Loan Documents.
(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its intent to resign,
the retiring Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(ii) the Requisite Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Agent for the account of any Person other than the Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Agent shall directly be given or made to
each Lender.
Section 11.9. Titled Agents.
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Lead Arranger” and “Book
Manager” are solely honorific and imply no fiduciary responsibility on the part
of the Titled Agents to the Agent, the Borrower or any Lender and the use of
such titles does not impose on the Titled Agents any
-70-



--------------------------------------------------------------------------------



duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.
Section 11.10. Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Agent and not, for the avoidance of doubt, to or for the
benefit of the Parent, the Borrower or any other Loan Party, that at least one
of the following is and will be true:
(i)  such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the Agent and
not, for the avoidance of doubt, to or for the benefit of the Parent, the
Borrower or any other Loan Party, that the Agent is not a fiduciary with respect
to the assets of such Lender involved in the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).
-71-



--------------------------------------------------------------------------------



ARTICLE XII MISCELLANEOUS
Section 12.1. Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
If to the Borrower:
Piedmont Operating Partnership, LP
5565 Glenridge Connector, Suite 450
Atlanta, GA 30342
Attn: Chief Financial Officer
Telephone: (770) 418-8800
Telecopy: (770) 418-8900
With a copy to:
King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Telephone: (404) 572-2881
Telecopy: (404) 572-5135
If to the Agent:
Truist Bank, as Agent
CRE Vienna Middle Office
Attn: Middle Office Hub Team Lead
American Center West
8330 Boone Blvd.
Vienna, VA 22182
With a copy to:
Truist Bank Legal Department – CRE
303 Peachtree Street, NE
Atlanta, GA 30308


And


Truist Bank
Agency Services
303 Peachtree Street, NE
Atlanta, GA 30308




-72-



--------------------------------------------------------------------------------



If to a Lender:
To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Details Form;
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when successfully transmitted during
the hours of 9:00 A.M. and 5:00 P.M. (in the time zone of the recipient thereof)
(any telecopied notice received after 5:00 P.M. in such time zone shall be
effective on the next succeeding day); or (iii) if hand delivered or sent by
overnight courier, when delivered. Notwithstanding the immediately preceding
sentence, all notices or communications to the Agent or any Lender under Article
II shall be effective only when actually received. Neither the Agent nor any
Lender shall incur any liability to any Loan Party (nor shall the Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Agent or such Lender, as the case may be, believes
in good faith to have been given by a Person authorized to deliver such notice
or for otherwise acting in good faith hereunder. Failure of a Person designated
to get a copy of a notice to receive such copy shall not affect the validity of
notice properly given to any other Person.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Platform pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Agent and the applicable Lender. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Agent for all reasonable third
party out-of-pocket costs and expenses incurred in connection with the
preparation, due diligence, administration, initial syndication, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including due diligence expenses and travel expenses relating to
closing), and the consummation of the transactions contemplated thereby,
including the reasonable fees and disbursements of counsel to the Agent and
costs and expenses in connection with the use of IntraLinks, Inc., SyndTrak or
other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights or any “work-out” under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and, without duplication of
Section 12.9, any payments in indemnification or otherwise payable by the
Lenders to the Agent pursuant to the Loan Documents, (c) to
-73-



--------------------------------------------------------------------------------



pay, and indemnify and hold harmless the Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their reasonable costs and expenses
incurred in connection with any bankruptcy or other proceeding of the type
described in Section 10.1(f) or 10.1(g), including the reasonable fees and
disbursements of counsel to the Agent and any Lender, whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.
Section 12.3. Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender, each Affiliate of the Agent
or any Lender, and each Participant, at any time while an Event of Default
exists, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender, an Affiliate
of a Lender or a Participant subject to receipt of the prior written consent of
the Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
any such Affiliate of the Agent or such Lender, or such Participant, to or for
the credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2, and although such obligations shall be
contingent or unmatured.
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT, THE PARENT AND THE BORROWER HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN AND IF SUCH COURT LACKS
-74-



--------------------------------------------------------------------------------



SUBJECT MATTER JURISDICTION (PURSUANT TO §5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS
OR DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.
THE PARENT, THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.
Section 12.5. Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Agent and the
Lenders and of their respective Affiliates) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its unused Commitment and its Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)  Minimum Amounts.
-75-



--------------------------------------------------------------------------------



(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s unused Commitment and Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)in any case not described in the immediately preceding subsection (A), the
aggregate amount of unused Commitment and the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than, and the amount of such
unused Commitment and Loans not subject to such assignment and not participated
by such Lender, shall be at least equal to, $5,000,000 unless each of the Agent
and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)  Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the unused Commitment and Loans
assigned.
(iii)  Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender which Affiliate is a Qualified Institution, or an Approved
Fund which is a Qualified Institution; and
(B)the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of unused Commitment and
Loans if such assignment is to a Person that is not already a Lender with a
Commitment or Loans, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.
(iv)  Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 for each assignment, and the assignee,
if it is not a Lender, shall deliver to the Agent an Administrative Details Form
in which the assignee designates one or more Persons to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the Parent and their related parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including federal and
state securities laws.
(v)  No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi)  No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
-76-



--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4, 12.2 and 12.9 and the other
provisions of this Agreement and the other Loan Documents as provided in Section
12.10 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).
(c)Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of and the principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its unused Commitment and Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in the
second sentence of Section 12.6 that adversely affects such Participant. Subject
to the immediately following subsection (e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.12, 4.1, 4.4 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of Section 12.3 as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.3 as though it were a Lender. Upon request from the Agent or the
Borrower through the Agent, a Lender shall notify the Agent and the Borrower of
the sale of any participation hereunder.
Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitment, Loans or
-77-



--------------------------------------------------------------------------------



other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.12 and 4.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation or the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant shall not be
entitled to the benefits of Section 3.12 unless such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.12(g) as though
it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.
Section 12.6. Amendments.
(a)Subject to Section 4.2(b) and Section 12.6(f), except as otherwise expressly
provided in this Agreement, any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, and any term of this Agreement or of any other Loan Document may be
amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite
Lenders, (and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party a party thereto).
(b)Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:
(i)  increase the amount of the Commitment or the principal amount of the Loans
of any Lender or subject the Lenders to any additional obligations;
(ii)  reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, the Loans
or other Obligations;
-78-



--------------------------------------------------------------------------------



(iii)  reduce the amount of any Fees payable hereunder or postpone any date
fixed for payment thereof;
(iv)  modify the definition of the term “Termination Date” or otherwise postpone
any date fixed for any payment of any principal of or interest on, the Loans or
any other Obligations (including the waiver of any Default or Event of Default
as a result of the nonpayment of any such Obligations as and when due);
(v)  amend or otherwise modify the provisions of Section 3.2;
(vi)  modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6 if such
modification would have such effect;
(vii)  release any Guarantor from its obligations under the Facility Guaranty
(except as otherwise permitted under Section 7.12(b)); or
(viii)  increase the number of Interest Periods permitted with respect to Loans
under Section 2.3.
(c)Each request by the Borrower for the consent of any Lender to any amendment,
waiver or consent shall be given in the form of a written notice to such Lender,
and (b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement and except for matters that require the consent of all Lenders or
each Lender adversely affected thereby, unless a Lender shall give written
notice to the Agent that it specifically objects to the requested amendment,
waiver or consent within the applicable time period for reply, such Lender shall
be deemed to have conclusively approved of or consented to such amendment,
waiver or consent.
(d)No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.
(e)No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right or power shall operate as a waiver
thereof or otherwise be prejudicial thereto, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of any
steps to enforce such right or power, preclude any other or further exercise of
such right or power or any other right or power. Any Event of Default occurring
hereunder shall continue to exist until such time as such Event of Default is
waived in writing in accordance with the terms of this Section, notwithstanding
any attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.
-79-



--------------------------------------------------------------------------------



(f)If the Agent and the Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement. The Agent shall promptly provide a copy of such amendment to the
Lenders.
Section 12.7. No Fiduciary Duty, Etc.
Each of the Parent and the Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.
Each of the Parent and the Borrower further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.
In addition, each of the Parent and the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Borrower may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.
Section 12.8. Confidentiality.
(a)Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its
-80-



--------------------------------------------------------------------------------



and its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any nationally recognized
rating agency or regulatory or similar authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
or purporting to have jurisdiction over it, (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
under any Loan Document (or any Derivatives Contract with a Lender or the Agent)
or any action or proceeding relating to any Loan Document (or any such
Derivatives Contract) or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any actual or proposed Eligible Assignee or Participant, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Parent or the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, and (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section actually known by the Agent or such Lender to be a breach of this
Section or (y) becomes available to the Agent, any Lender or any Affiliate of
the Agent or any Lender on a nonconfidential basis from a source other than the
Parent or the Borrower, provided that such source is not actually known by the
Agent, such Lender or such Affiliate of the Agent or any Lender to be bound by,
and in violation of, a confidentiality agreement with the Parent, the Borrower
or another Loan Party. Neither Agent nor any Lender will use, nor will they
consent to their respective Affiliates or such Affiliates’ respective partners,
directors, officers, employees, agents, advisors or other representatives use
of, Information obtained by the Agent or such Lender by virtue of the
transactions contemplated by the Loan Documents or other relationships of the
Agent or such Lender with the Borrower or the Parent in connection with the
performance by the Agent or such Lender of services for other companies, and
neither Agent nor any Lender will furnish any such Information to other
companies, in either case, if prohibited by this Section. Notwithstanding the
foregoing, the Agent and each Lender may disclose any such confidential
information, without notice to the Parent or the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Agent or such Lender or in accordance with the regulatory compliance
policy of the Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Parent, the Borrower, any
other Loan Party or any Subsidiary or Affiliate relating to any Loan Party or
any of their respective businesses, other than any such information that is
available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Parent, the Borrower, any other Loan Party or any Subsidiary
or Affiliate and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry, provided that, in the case of any
such information received from the Parent, the Borrower, any other Loan Party or
any Subsidiary or Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential or non-public. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 12.8(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE PARENT AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC
-81-



--------------------------------------------------------------------------------



INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE PARENT AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE DETAILS FORM
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
Section 12.9. Indemnification.
(a)The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders and each Related Party of the foregoing Persons
(each referred to herein as an “Indemnified Party”) from and against any and all
of the following (collectively, the “Indemnified Costs”): losses, costs, claims,
damages, liabilities, deficiencies, judgments or reasonable expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12 or 4.1 or expressly excluded from
the coverage of such Section 3.12 or 4.1) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, mediation, investigation or settlement, consent decree or
other proceeding (the foregoing referred to herein as an “Indemnity Proceeding”)
which is in any way related directly or indirectly to: (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
the Loans; (iii) any actual or proposed use by the Borrower of the proceeds of
the Loans; (iv) the Agent’s or any Lender’s entering into this Agreement; (v)
the fact that the Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the Subsidiaries; (vii) the fact that
the Agent and the Lenders are material creditors of the Borrower and are alleged
to influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and the Subsidiaries or their financial condition; (viii)
the exercise of any right or remedy the Agent or the Lenders may have under this
Agreement or the other Loan Documents; (ix) any civil penalty or fine assessed
by the OFAC against, and all reasonable costs and expenses (including counsel
fees and disbursements) incurred in connection with defense thereof by, the
Agent or any Lender as a result of conduct of the Borrower, any other Loan Party
or any Subsidiary that violates a sanction enforced by the OFAC; or (x) any
violation or non-compliance by the Parent, the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of
-82-



--------------------------------------------------------------------------------



such Indemnified Party in connection with matters described in this subsection
to the extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party that are not the result of any act or
omission of any Loan Party.
(b)The Borrower’s indemnification obligations under this Section 12.9 shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9 except to the extent such failure to notify
materially and adversely affects the Borrower.
(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.
(d)All out-of-pocket fees and expenses of, and all amounts paid to third-persons
by, an Indemnified Party shall be advanced by the Borrower at the request of
such Indemnified Party notwithstanding any claim or assertion by the Borrower
that such Indemnified Party is not entitled to indemnification hereunder, upon
receipt of an undertaking by such Indemnified Party that such Indemnified Party
will reimburse the Borrower if it is actually and finally determined by a court
of competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.
(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
-83-



--------------------------------------------------------------------------------



(f)If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
(g)The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
Section 12.10. Termination; Survival.
At such time as all Commitments have terminated and all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full and none of the Lenders is obligated any longer under this
Agreement to make Loans, this Agreement shall terminate. The indemnities to
which the Agent and the Lenders are entitled under the provisions of Sections
3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other provision of this Agreement
and the other Loan Documents, and the provisions of Section 12.4, shall continue
in full force and effect and shall protect the Agent and the Lenders (i)
notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.
Section 12.11. Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
THEREOF (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).
Section 12.13 Patriot Act.
The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and the other Loan Parties, which
information includes the name and address of the Borrower and the other Loan
Parties and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the other Loan Parties in accordance
with such Act.
Section 12.14. Counterparts; Electronic Execution.
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page of this
-84-



--------------------------------------------------------------------------------



Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Agent to accept
electronic signatures in any form or format without its prior written consent.
Section 12.15. Obligations with Respect to Loan Parties.
The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the Subsidiaries and the other Loan Parties as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such
Subsidiaries or other Loan Parties.
Section 12.16. Limitation of Liability.
(a)Neither the Agent nor any Lender, nor any Related Party of the foregoing
Persons shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Parent or the Borrower in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents. Each of the Parent and the Borrower hereby waives, releases, and
agrees not to sue the Agent or any Lender or any Related Party of the foregoing
Persons for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Agreement or any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or financed
hereby. No Indemnified Party referred to in Section 12.9 above shall be liable
for any damages (and the Borrower agrees not to assert any claim for damages)
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent arising from such Indemnified Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
non-appealable judgment.
(b)None of the Parent, the Borrower, any Related Party of the foregoing Persons
shall have any liability with respect to, and each of the Agent and the Lenders
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by the Agent or the Lenders in connection with, arising out of, or in any way
related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
Each of the Agent and the Lenders hereby waives, releases, and agrees not to sue
the Parent, the Borrower or any other Loan Party or any Related Party of the
foregoing Persons for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or financed hereby. Notwithstanding the foregoing, nothing in this
-85-



--------------------------------------------------------------------------------



clause (b) shall relieve the Borrower of any obligation it may have to indemnify
the Agent or a Lender against special, indirect, consequential or punitive
damages required to be paid by such Person to a third party.
Section 12.17. Entire Agreement.
This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 12.18. Construction.
The Agent, the Parent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, the Parent, the Borrower
and each Lender.
Section 12.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)  a reduction in full or in part or cancellation of any such liability;
(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signatures on Following Pages]

-86-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.
PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner
By:_________________________
Name: _________________
Title: __________________
PIEDMONT OFFICE REALTY TRUST, INC.
By: _________________________
Name: __________________
Title: ___________________


[Signatures Continued on Next Page]





--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with Piedmont Operating Partnership, LP]
TRUIST BANK, as Agent and as a Lender
By: ____________________
Name:__________________
Title:___________________






--------------------------------------------------------------------------------



Schedule I


Commitments



Lender
CommitmentTRUIST BANK$150,000,000.00TOTAL$150,000,000.00







--------------------------------------------------------------------------------



Schedule EP
Excluded Properties


________________________________________________________________



BuildingCityStateTotal SF3100 Clarendon BoulevardArlingtonVA261,000Two Pierce
PlaceItascaIL484,000
200 South Orange Avenue(1)
OrlandoFL646,0001155 Perimeter Center WestAtlantaGA377,000TOTAL1,768,000(1)
Property was formerly known as SunTrust Center.







--------------------------------------------------------------------------------



Schedule 1.1(a)


List of Loan Parties




Borrower:  Piedmont Operating Partnership, LP, a Delaware limited partnership


Parent:  Piedmont Office Realty Trust, Inc., a Maryland corporation






--------------------------------------------------------------------------------



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor] [the respective Assignors] under the respective facilities
identified below (including without limitation any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] any] Assignor.
A-1

--------------------------------------------------------------------------------




1.Assignor[s]:


  
2.Assignee[s]:


  
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]


3.Borrower(s):Piedmont Operating Partnership, LP4.Agent:Truist Bank, as the
administrative agent under the Credit Agreement5.Credit Agreement:The
$150,000,000 Term Loan Agreement dated as of February 10, 2020 among Piedmont
Operating Partnership, LP, Piedmont Office Realty Trust, Inc., the Lenders
parties thereto, Truist Bank, as Agent, and the other agents parties
thereto6.Assigned Interest[s]:


Assignor[s]Assignee[s]Aggregate Amount of Loans for all LendersAmount Loan
AssignedPercentage Assigned of LoanCUSIP Number




$


$




%






$


$




%






[7.Trade Date:
__________________]







A-2

--------------------------------------------------------------------------------



Effective Date: _____________ ___, 202__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S][NAME OF ASSIGNOR]
By: __________________________________
Name: _____________________________
Title: _______________________________




[NAME OF ASSIGNOR]
By: ____________________________________
Name: _______________________________
Title: ________________________________




ASSIGNEE[S][NAME OF ASSIGNEE]
By: ____________________________________
Name: _______________________________
Title: _________________________________




[NAME OF ASSIGNEE]
By: ___________________________________
Name: ______________________________
Title: ________________________________







A-3

--------------------------------------------------------------------------------



[Consented to and] Accepted:

TRUIST BANK, as Agent
By: __________________________________________
Name: _____________________________________
Title: _______________________________________



[Consented to:]
PIEDMONT OPERATING PARTNERSHIP, LP
By: ____________________________________
Name: ______________________________
Title: _________________________________







A-4

--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.


1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the definition of Eligible
Assignee and Section 12.5(b)(iii), (v) and (vi) of the Credit Agreement (subject
to such consents, if any, as may be required under Section 12.5(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Agent, [the] [any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


A-5

--------------------------------------------------------------------------------



2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date
specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the Agent for
periods prior to such Effective Date or with respect to the making of this
assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





A-6

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF NOTICE OF BORROWING
___________, 2020
Truist Bank, as Agent
American Center West
8330 Boone Blvd.
Vienna, VA 22182


With a copy (for
information purposes only) to:
Truist Bank Legal Department- CRE
303 Peachtree Street, NE
Atlanta, GA 30308


And


Truist Bank
Agency Services
303 Peachtree Street, NE
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of February 10,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP
(the “Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), Truist Bank, as Agent (the “Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


1. Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Loans to the Borrower in an aggregate principal
amount equal to $__________________.
2. The Borrower requests that such Loans be made available to the Borrower on
____________, 2020.


B-1

--------------------------------------------------------------------------------



3. The Borrower hereby requests that the requested Loans all be of the following
Type:


[Check one box only]


 Base Rate Loans
 LIBOR Loans, each with an initial Interest Period for a duration of:

[Check one box only]1 month


2 months


3 months


_________



4. The proceeds of this borrowing of Loans will be used for the following
purpose:
________________________________________________________
_____________________________________________________________.
5. The Borrower requests that the proceeds of this borrowing of Loans be made
available to the Borrower by
____________________________________________________.


The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist, and
(b) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Loans contained in Article V of
the Credit Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Loans are made.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.



PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner


By: ___________________________________
Name: ________________________________
Title: _________________________________






B-2

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF NOTICE OF CONTINUATION
_____________, 202_
Truist Bank, as Agent
American Center West
8330 Boone Blvd.
Vienna, VA 22182


With a copy (for
information purposes only) to:
Truist Bank Legal Department- CRE
303 Peachtree Street, NE
Atlanta, GA 30308


And


Truist Bank
Agency Services
303 Peachtree Street, NE
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of February 10,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP
(the “Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), Truist Bank, as Agent (the “Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
Pursuant to Section 2.6 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:


1. The proposed date of such Continuation is _____________, 202_.


C-1

--------------------------------------------------------------------------------



2. The aggregate principal amount of Loans subject to the requested Continuation
is $_______________________.


3. The portion of such principal amount subject to such Continuation is
$_______________________.


4. The current Interest Period for the portion of the Loans subject to such
Continuation ends on ___________, 202_.


5. The duration of the new Interest Period for the portion of the Loans subject
to such Continuation is:

[Check one box only]1 month


2 months


3 months


_________



The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the proposed date of the requested Continuation and after
giving effect thereto, (a) no Default or Event of Default exists or will exist,
and (b) the representations and warranties made or deemed made by the Parent,
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.


If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6 of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.



PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner


By: ______________________________________
Name: ___________________________________
Title: _____________________________________






C-2

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF NOTICE OF CONVERSION
__________, 201_
Truist Bank, as Agent
American Center West
8330 Boone Blvd.
Vienna, VA 22182


With a copy (for
information purposes only) to:
Truist Bank Legal Department- CRE
303 Peachtree Street, NE
Atlanta, GA 30308


And


Truist Bank
Agency Services
303 Peachtree Street, NE
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of February 10,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP
(the “Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), Truist Bank, as Agent (the “Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:


:
1. The proposed date of such Conversion is __________, 2020.


D-1

--------------------------------------------------------------------------------



2. The Loans to be Converted pursuant hereto are currently:

[Check one box only]Base Rate Loans


LIBOR Loans



3. The aggregate principal amount of the portion of the Loans subject to the
requested Conversion is $____________________.


4. The portion of such principal amount subject to such Conversion is
$___________________.


5. The amount of such Loans to be so Converted is to be converted into Loans of
the following Type:


[Check one box only]



Base Rate LoansLIBOR Loans, each with an initial Interest Period for a
duration of:






[Check one box only]1 month


2 months


3 months


____________



The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party are and shall be
true and correct in all material respects, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.


If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7 of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.
D-2

--------------------------------------------------------------------------------




PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner
By: ____________________________________
Name: _________________________________
Title: ___________________________________




D-3

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF NOTE
$________________       _______________, 202_
FOR VALUE RECEIVED, the undersigned, PIEDMONT OPERATING PARTNERSHIP, LP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of _____________________ (the
“Lender”), in care of Truist Bank, as Agent (the “Agent”) at Truist Bank, 303
Peachtree Street N.E., Atlanta, GA 30308, or at such other address as may be
specified in writing by the Agent to the Borrower, the principal sum of
____________________ AND ______/100 DOLLARS ($____________) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loan made by
the Lender to the Borrower under the Credit Agreement (as herein defined)), on
the dates and in the principal amounts provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.


The date and amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.


This Note is one of the Notes referred to in the Term Loan Agreement dated as of
February 10, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, Piedmont
Office Realty Trust, Inc., the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.


Except as permitted by Section 12.5 of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THEREOF
(OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW OF THE
STATE OF NEW YORK).


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Note.


E-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.



PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner
By: _______________________________________
Name: ____________________________________
Title: _____________________________________





E-2

--------------------------------------------------------------------------------



SCHEDULE OF LOANS
This Note evidences the Loan made under the within-described Credit Agreement to
the Borrower, on the dates and in the principal amounts set forth below, subject
to the payments and prepayments of principal set forth below:



Date of Loan


Principal Amount of Loan


Amount Paid or Prepaid


Unpaid Principal Amount


Notation Made By










































E-3

--------------------------------------------------------------------------------



EXHIBIT F-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of February 10,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Truist
Bank, as Agent (the “Agent”) and the other parties thereto.


Pursuant to the provisions of Section 3.12(g)(ii)(B)(iii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF LENDER]By: ____________________________________


Name: _____________________________


Title: ______________________________

Date: ________ __, 201__



F-1-1

--------------------------------------------------------------------------------



EXHIBIT F-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of February 10,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Truist
Bank, as Agent (the “Agent”) and the other parties thereto.


Pursuant to the provisions of Section 3.12(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.







[NAME OF PARTICIPANT]By: _________________________________________


Name: ___________________________________


Title: ____________________________________

Date: ________ __, 201__



F-2-1

--------------------------------------------------------------------------------



EXHIBIT F-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of February 10,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Truist
Bank, as Agent (the “Agent”) and the other parties thereto.


Pursuant to the provisions of Section 3.12(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





[NAME OF PARTICIPANT]By: ____________________________________


Name: ______________________________


Title: _______________________________

Date: ________ __, 201__

F-3-1

--------------------------------------------------------------------------------



EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Term Loan Agreement dated as of February 10,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Truist
Bank, as Agent (the “Agent”) and the other parties thereto.


Pursuant to the provisions of Section 3.12(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF LENDER]By: ___________________________________


Name: ____________________________


Title: ______________________________



Date: ________ __, 201__

F-4-1

--------------------------------------------------------------------------------



EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
______________, 201_
Truist Bank, as Agent
American Center West
8330 Boone Blvd.
Vienna, VA 22182


With a copy (for
information purposes only) to:
Truist Bank Legal Department- CRE
303 Peachtree Street, NE
Atlanta, GA 30308


And


Truist Bank
Agency Services
303 Peachtree Street, NE
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of February 10,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP
(the “Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), Truist Bank, as Agent (the “Agent”) and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders (not in his/her individual capacity but
solely as an officer of the Parent) as follows:


(1) The undersigned is the __________________ of the Parent.




G-1

--------------------------------------------------------------------------------



(2) The undersigned has examined the books and records of the Parent and the
Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.


(3) To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrower with respect to such
event, condition or failure].


(4) The representations and warranties made or deemed made by the Parent, the
Borrower and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.


(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent, the Borrower and its Subsidiaries were
in compliance with the covenants contained in Section 9.1 of the Credit
Agreement.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.


_________________________________
Name:_________________________
Title: __________________________





G-2

--------------------------------------------------------------------------------



Schedule 1
[Calculations to be Attached]





G-3

--------------------------------------------------------------------------------



EXHIBIT H
FORM OF FACILITY GUARANTY
THIS FACILITY GUARANTY (this “Guaranty”) dated as of February 10, 2020, executed
and delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of (a)
TRUIST BANK, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Term Loan Agreement dated as of February 10, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Piedmont Operating Partnership, LP (the “Borrower”), Piedmont
Office Realty Trust, Inc. (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), the
Agent, and the other parties thereto, and (b) the Lenders.


WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, or, with respect to the Persons becoming a
party hereto after the date hereof, continuing to make, such financial
accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans and
the payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender or the Agent thereunder or in connection therewith; (b)
any and all extensions, renewals, modifications, amendments or substitutions of
the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders
H-1

--------------------------------------------------------------------------------



and the Agent in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (d) all other Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders or the Agent shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other Guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any of
the following (whether or not such Guarantor consents thereto or has notice
thereof):


(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;


(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;


(c) any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;
(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;


H-2

--------------------------------------------------------------------------------



(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;


(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;


(h) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Agent or the
Lenders, regardless of what liabilities of the Borrower remain unpaid;


(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j) any defense, set-off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan Party or any other Person against the Agent or any
Lender;


(k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;


(1) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).


Section 4. Action with Respect to Guarantied Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Guarantor or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.


H-3

--------------------------------------------------------------------------------



Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.


Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Agent or any Lender for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guarantied Obligations, and the Agent or
such Lender repays all or part of said amount by reason of (a) any judgment,
decree or order of any court or administrative body of competent jurisdiction,
or (b) any settlement or compromise of any such claim effected by the Agent or
such Lender with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent or such Lender for the amounts so repaid or recovered to the same
extent as if such amount had never originally been paid to the Agent or such
Lender.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or to be held by the Agent as
collateral security for any Guarantied Obligations existing.


H-4

--------------------------------------------------------------------------------



Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the Lenders
such additional amount as will result in the receipt by the Agent and the
Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent, each Lender and
any of their respective Affiliates, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Lender or an
Affiliate of a Lender subject to receipt of the prior written consent of the
Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
or any Affiliate of the Agent or such Lender, to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount
H-5

--------------------------------------------------------------------------------



which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent and
the Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Parent, the Borrower
and the other Guarantors, and of all other circumstances bearing upon the risk
of nonpayment of any of the Guarantied Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Agent nor any of the Lenders shall have any duty whatsoever to
advise any Guarantor of information regarding such circumstances or risks.


Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THEREOF (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK).


SECTION 17. WAIVER OF JURY TRIAL.


(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND, IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM. EACH GUARANTOR
H-6

--------------------------------------------------------------------------------



AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
GUARANTY.


Section 18. Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error. The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms or, as to any Guarantor, until such Guarantor is
released in accordance with Section 7.12(b) of the Credit Agreement.


Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guarantied Obligation, or grant
or sell participations in any Guarantied Obligations, to any Person without the
consent of, or notice to, any Guarantor and without releasing, discharging or
H-7

--------------------------------------------------------------------------------



modifying any Guarantor’s obligations hereunder. Subject to Section 12.8 of the
Credit Agreement, each Guarantor hereby consents to the delivery by the Agent or
any Lender to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Parent, the
Borrower or any Guarantor. No Guarantor may assign or transfer its rights or
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.


Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT, SUBJECT TO THE PROVISIONS OF SECTION 14 HEREOF, IT IS LIABLE FOR THE FULL
AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF THE OBLIGATIONS AND
LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefore, provided that such demand is received by such Guarantor prior to
10:00 a.m. on such date (if any such demand is received after 10:00 a.m. on such
date, such payment shall be made not later than 2:00 p.m. on the immediately
following Business Day).


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Credit Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when successfully
transmitted during the hours of 9:00 am. and 5:00 p.m. (in the time zone of the
recipient thereof (any telecopied notice received after 5:00 p.m. in such time
zone shall be effective on the next succeeding day); or (iii) if hand delivered
or sent by overnight courier, when delivered; provided, however, that any notice
of a change of address for notices shall not be effective until received.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


H-8

--------------------------------------------------------------------------------



Section 28. Limitation of Liability.


(a) Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Agent or any Lender
or any of the Agent’s or any Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by the Credit Agreement or financed thereby.


(b) No Guarantor nor any Affiliate, officer, director, employee, attorney, or
agent thereof shall have any liability with respect to, and each of the Agent
and the Lenders hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Agent or the Lenders in connection with, arising out
of, or in any way related to, this Guaranty or any of the other Loan Documents,
or any of the transactions contemplated by this Guaranty, the Credit Agreement
or any of the other Loan Documents. Each of the Agent and the Lenders hereby
waives, releases, and agrees not to sue any Guarantor or any of their respective
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any of the transactions contemplated by the Credit Agreement or
financed hereby.


Section 29. Definitions. (a) For the purposes of this Guaranty:


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor; (iv)
any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or
other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.


H-9

--------------------------------------------------------------------------------



(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


[Signature on Next Page]


H-10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Facility
Guaranty as of the date and year first written above.



PIEDMONT OFFICE REALTY TRUST, INC.
By: _________________________________________
Name: ___________________________________
Title: ____________________________________




[OTHER GUARANTORS]
By: _______________________________________
Name: __________________________________
Title: __________________________________




Address for Notices:


c/o Piedmont Operating Partnership, LP
5565 Glenridge Connector, Suite 450
Atlanta, GA 30342
Attn: Chief Financial Officer
Telephone: (770) 418-8800
Telecopy: (770) 418-8900


With a copy to:
King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309





H-11

--------------------------------------------------------------------------------



ANNEX I
FORM OF ACCESSION AGREEMENT
THIS ACCESSION AGREEMENT dated as of _______________, 202_, executed and
delivered by _____________, a ___________ (the “New Guarantor”), in favor of
(a) TRUIST BANK, in its capacity as Agent (the “Agent”) for the Lenders under
that certain Term Loan Agreement dated as of February 10, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Piedmont Operating Partnership, LP (the “Borrower”),
Piedmont Office Realty Trust, Inc. (the “Parent”), the financial institutions
party thereto and their assignees under Section 12.5 thereof (the “Lenders”),
the Agent, and the other parties thereto, and (b) the Lenders.


WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;


WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Facility Guaranty dated as of February 10, 2020
(as amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Parent and each Subsidiary of the Borrower a party
thereto in favor of the Agent and the Lenders and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:


(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty), subject to the
provisions of Section 14 of the Guaranty;


H-12

--------------------------------------------------------------------------------



(b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and


(c) consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THEREOF (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK).


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Next Page]


H-13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

[NEW GUARANTOR]
By: _________________________________________
Name: ___________________________________
Title: ____________________________________






Address for Notices:
c/o Piedmont Operating Partnership, LP
5565 Glenridge Connector, Suite 450
Atlanta, GA 30342
Attn: Chief Financial Officer
Telephone: (770) 418-8800
Telecopy: (770) 418-8900


With a copy to:
King & Spalding LLP (US)
1180 Peachtree Street
Atlanta, GA 30309



Accepted:

TRUIST BANK, as Agent
By: _______________________________
Name: _________________________
Title: __________________________







H-14